Exhibit 10.2

Certain confidential portions of this exhibit have been filed separately with
the Securities and Exchange Commission (the “Commission”) pursuant to a
confidential treatment request filed in accordance with Rule 24b-2 of the
Securities Exchange Act of 1934, as amended. The location of each omitted
portion is indicated by a series of three asterisks in brackets (“[***]”).

FINANCING AGREEMENT

dated as of February 22, 2012

among

FEDERAL SIGNAL CORPORATION,

CERTAIN SUBSIDIARIES OF FEDERAL SIGNAL CORPORATION

as Guarantors,

VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

and TPG SPECIALTY LENDING, INC.,

as Administrative Agent, Collateral Agent and Sole Lead Arranger

 

    *** Certain confidential information has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     1   

    Section 1.1.

 

Definitions

     1   

    Section 1.2.

 

Accounting and Other Terms

     36   

    Section 1.3.

 

Interpretation, etc.

     36   

    Section 1.4.

 

Time References

     36   

ARTICLE II LOANS

     37   

    Section 2.1.

 

Term Loan

     37   

    Section 2.2.

 

Protective Advances

     38   

    Section 2.3.

 

Pro Rata Shares

     38   

    Section 2.4.

 

Use of Proceeds

     38   

    Section 2.5.

 

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     39   

    Section 2.6.

 

Interest

     39   

    Section 2.7.

 

Conversion/Continuation

     40   

    Section 2.8.

 

Default Interest

     41   

    Section 2.9.

 

Fees

     41   

    Section 2.10.

 

Scheduled Repayments of the Term Loan

     41   

    Section 2.11.

 

Voluntary Prepayments

     42   

    Section 2.12.

 

Mandatory Prepayments

     44   

    Section 2.13.

 

Application of Prepayments

     46   

    Section 2.14.

 

General Provisions Regarding Payments

     48   

    Section 2.15.

 

Ratable Sharing

     50   

    Section 2.16.

 

Making or Maintaining LIBOR Rate Loans

     51   

    Section 2.17.

 

Increased Costs; Capital Adequacy

     53   

    Section 2.18.

 

Taxes; Withholding, etc.

     54   

    Section 2.19.

 

Obligation to Mitigate

     57   

    Section 2.20.

 

Removal or Replacement of a Lender

     57   

ARTICLE III CONDITIONS PRECEDENT

     58   

    Section 3.1.

 

Closing Date

     58   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     63   

    Section 4.1.

 

Organization; Requisite Power and Authority; Qualification

     63   

    Section 4.2.

 

Capital Stock and Ownership

     63   

    Section 4.3.

 

Due Authorization

     64   

    Section 4.4.

 

No Conflict

     64   

    Section 4.5.

 

Governmental Consents

     64   

    Section 4.6.

 

Binding Obligation

     64   

    Section 4.7.

 

Historical Financial Statements

     64   

    Section 4.8.

 

Projections

     65   

    Section 4.9.

 

No Material Adverse Effect

     65   

    Section 4.10.

 

Adverse Proceedings, etc.

     65   

    Section 4.11.

 

Payment of Taxes

     66   

 

  - i -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

    Section 4.12.

 

Properties

     66   

    Section 4.13.

 

Environmental Matters

     68   

    Section 4.14.

 

No Defaults

     69   

    Section 4.15.

 

Material Contracts

     69   

    Section 4.16.

 

Governmental Regulation

     69   

    Section 4.17.

 

Margin Stock

     69   

    Section 4.18.

 

Employee Matters

     69   

    Section 4.19.

 

Employee Benefit Plans

     69   

    Section 4.20.

 

Certain Fees

     70   

    Section 4.21.

 

Solvency

     70   

    Section 4.22.

 

Compliance with Statutes, etc.

     70   

    Section 4.23.

 

Intellectual Property

     71   

    Section 4.24.

 

Inventory and Equipment

     71   

    Section 4.25.

 

Customers and Suppliers

     71   

    Section 4.26.

 

Insurance

     71   

    Section 4.27.

 

Common Enterprise

     71   

    Section 4.28.

 

Permits, Etc.

     72   

    Section 4.29.

 

Bank Accounts and Securities Accounts

     72   

    Section 4.30.

 

Security Interests

     72   

    Section 4.31.

 

PATRIOT ACT and FCPA

     72   

    Section 4.32.

 

Disclosure

     73   

    Section 4.33.

 

Dormant Subsidiaries

     73   

    Section 4.34.

 

ABL Loan Documents

     73   

    Section 4.35.

 

OFAC

     73   

ARTICLE V AFFIRMATIVE COVENANTS

     73   

    Section 5.1.

 

Financial Statements and Other Reports

     74   

    Section 5.2.

 

Existence

     78   

    Section 5.3.

 

Payment of Taxes and Claims

     78   

    Section 5.4.

 

Maintenance of Properties

     78   

    Section 5.5.

 

Insurance

     79   

    Section 5.6.

 

Inspections

     79   

    Section 5.7.

 

Lenders Meetings and Conference Calls

     80   

    Section 5.8.

 

Compliance with Laws

     80   

    Section 5.9.

 

Environmental

     80   

    Section 5.10.

 

Subsidiaries

     82   

    Section 5.11.

 

Additional Material Real Estate Assets

     82   

    Section 5.12.

 

Location of Inventory and Equipment

     83   

    Section 5.13.

 

Further Assurances

     83   

    Section 5.14.

 

Miscellaneous Business Covenants

     83   

    Section 5.15.

 

ABL Borrowing Base

     83   

    Section 5.16.

 

Post Closing Matters

     83   

ARTICLE VI NEGATIVE COVENANTS

     84   

    Section 6.1.

 

Indebtedness

     84   

    Section 6.2.

 

Liens

     84   

    Section 6.3.

 

Equitable Lien

     84   

 

  - ii -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

    Section 6.4.

 

No Further Negative Pledges

     84   

    Section 6.5.

 

Restricted Junior Payments

     84   

    Section 6.6.

 

Restrictions on Subsidiary Distributions

     85   

    Section 6.7.

 

Investments

     85   

    Section 6.8.

 

Financial Covenants

     86   

    Section 6.9.

 

Fundamental Changes; Disposition of Assets; Acquisitions

     89   

    Section 6.10.

 

Disposal of Subsidiary Interests

     90   

    Section 6.11.

 

Sales and Lease Backs

     90   

    Section 6.12.

 

Transactions with Shareholders and Affiliates

     90   

    Section 6.13.

 

Conduct of Business

     91   

    Section 6.14.

 

Changes to Certain Agreements and Organizational Documents

     91   

    Section 6.15.

 

Fiscal Year

     91   

    Section 6.16.

 

Deposit Accounts and Securities Accounts

     91   

    Section 6.17.

 

Prepayments of Certain Indebtedness

     91   

    Section 6.18.

 

Restrictions on Dormant Subsidiaries

     91   

    Section 6.19.

 

Environmental

     92   

    Section 6.20.

 

No Excess Cash

     92   

    Section 6.21.

 

Pension Plan Contributions

     92   

ARTICLE VII GUARANTY

     92   

    Section 7.1.

 

Guaranty of the Obligations

     92   

    Section 7.2.

 

Contribution by Guarantors

     92   

    Section 7.3.

 

Payment by Guarantors

     93   

    Section 7.4.

 

Liability of Guarantors Absolute

     93   

    Section 7.5.

 

Waivers by Guarantors

     95   

    Section 7.6.

 

Guarantors’ Rights of Subrogation, Contribution, etc.

     96   

    Section 7.7.

 

Subordination of Other Obligations

     96   

    Section 7.8.

 

Continuing Guaranty

     97   

    Section 7.9.

 

Authority of Guarantors or Company

     97   

    Section 7.10.

 

Financial Condition of Company

     97   

    Section 7.11.

 

Bankruptcy, etc.

     97   

    Section 7.12.

 

Discharge of Guaranty Upon Sale of Guarantor

     98   

ARTICLE VIII EVENTS OF DEFAULT

     98   

    Section 8.1.

 

Events of Default

     98   

ARTICLE IX AGENTS

     101   

    Section 9.1.

 

Appointment of Agents

     101   

    Section 9.2.

 

Powers and Duties

     102   

    Section 9.3.

 

General Immunity

     102   

    Section 9.4.

 

Agents Entitled to Act as Lender

     103   

    Section 9.5.

 

Lenders’ Representations, Warranties and Acknowledgment

     104   

    Section 9.6.

 

Right to Indemnity

     104   

    Section 9.7.

 

Successor Administrative Agent and Collateral Agent

     105   

    Section 9.8.

 

Collateral Documents and Guaranty

     106   

    Section 9.9.

 

Agency for Perfection

     107   

    Section 9.10.

 

Intercreditor Agreement

     107   

 

  - iii -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

    Section 9.11.

 

Reports and Other Information; Confidentiality; Disclaimers

     108   

ARTICLE X MISCELLANEOUS

     109   

    Section 10.1.

 

Notices

     109   

    Section 10.2.

 

Expenses

     110   

    Section 10.3.

 

Indemnity

     110   

    Section 10.4.

 

Set-Off

     111   

    Section 10.5.

 

Amendments and Waivers

     112   

    Section 10.6.

 

Successors and Assigns; Participations

     113   

    Section 10.7.

 

Independence of Covenants

     116   

    Section 10.8.

 

Survival of Representations, Warranties and Agreements

     117   

    Section 10.9.

 

No Waiver; Remedies Cumulative

     117   

    Section 10.10.

 

Marshalling; Payments Set Aside

     117   

    Section 10.11.

 

Severability

     117   

    Section 10.12.

 

Obligations Several; Independent Nature of Lenders’ Rights

     117   

    Section 10.13.

 

Headings

     118   

    Section 10.14.

 

APPLICABLE LAW

     118   

    Section 10.15.

 

CONSENT TO JURISDICTION

     118   

    Section 10.16.

 

WAIVER OF JURY TRIAL

     119   

    Section 10.17.

 

Confidentiality

     119   

    Section 10.18.

 

Usury Savings Clause

     120   

    Section 10.19.

 

Counterparts

     121   

    Section 10.20.

 

Effectiveness

     121   

    Section 10.21.

 

PATRIOT Act Notice

     121   

    Section 10.22.

 

Dutch Parallel Debts

     121   

 

  - iv -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDICES:    A    Commitments    B    Notice Addresses SCHEDULES:    1.1   
Existing Letters of Credit    3.1(i)    Closing Date Real Estate Assets    4.1
   Jurisdictions of Organization and Qualification    4.2    Capital Stock and
Ownership    4.10    Adverse Proceedings    4.12    Real Estate Assets    4.13
   Environmental Matters    4.15    Material Contracts    4.19    Employee
Benefit Plans    4.23    Intellectual Property    4.24    Inventory and
Equipment    4.26    Insurance    4.29    Bank Accounts and Securities Accounts
   4.33    Dormant Subsidiaries    5.16    Post Closing Matters    6.1   
Certain Indebtedness    6.2    Certain Liens    6.6    Certain Loans and
Advances to Employees    6.7    Certain Investments    6.8(f)    [***]    6.12
   Certain Affiliate Transactions EXHIBITS:    A-1    Funding Notice    A-2   
Conversion/Continuation Notice    B    Compliance Certificate    C    Assignment
Agreement    D    U.S. Tax Compliance Certificate    E-1    Closing Date
Certificate    E-2    Solvency Certificate    F    Counterpart Agreement    G   
Pledge and Security Agreement

 

  - v -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

FINANCING AGREEMENT

This FINANCING AGREEMENT, dated as of February 22, 2012, is entered into by and
among FEDERAL SIGNAL CORPORATION, a Delaware corporation (“Company”), certain
Subsidiaries of Company, as Guarantors, the Lenders from time to time party
hereto, and TPG SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as
administrative agent for the Lenders (in such capacity, and together with its
permitted successors and assigns, “Administrative Agent”), as collateral agent
for the Lenders (in such capacity, and together with its permitted successors
and assigns, “Collateral Agent”), and sole lead arranger.

W I T N E S S E T H:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend a credit facility to Company consisting
of a term loan in an aggregate principal amount not exceeding $215,000,000, the
proceeds of which will be used as described in Section 2.4;

WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
all of its assets (subject to the prior preferred Lien of the ABL Collateral
Agent in the ABL Priority Collateral pursuant to the terms of the Intercreditor
Agreement), including, without limitation, a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and 66% of all voting Capital Stock and
100% of all non-voting Capital Stock of each of its first-tier Foreign
Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on all of their
respective assets (subject to the prior preferred Lien of the ABL Collateral
Agent in the ABL Priority Collateral pursuant to the terms of the Intercreditor
Agreement), including, without limitation, a pledge of all of the Capital Stock
of each of their respective Domestic Subsidiaries and 66% of all voting Capital
Stock and 100% of all non-voting Capital Stock of each of their respective
first-tier Foreign Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“ABL Availability” means the difference between (a) the Maximum ABL Amount, and
(b) Revolver Usage (as defined in the ABL Credit Agreement, as in effect on the
date hereof).

 

  1   *** Certain confidential information has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

“ABL Borrowing Base” means the “Borrowing Base” as defined in the ABL Credit
Agreement, as in effect on the date hereof.

“ABL Collateral Agent” means, collectively, the co-collateral agents under the
ABL Credit Agreement.

“ABL Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, by and among the Company, as Borrower, the ABL Lenders, and the ABL
Collateral Agent, in form and substance reasonably satisfactory to the Required
Lenders, as the same may be amended, modified, supplemented, replaced, renewed
or refinanced from time to time in accordance with the terms of this Agreement.

“ABL Indebtedness” means the Indebtedness of the Company and its Subsidiaries
owing to the ABL Collateral Agent and the ABL Lenders under the ABL Credit
Agreement in a maximum principal amount not in excess of the amount permitted in
clause (k) of the definition of Permitted Indebtedness at any time.

“ABL Lenders” means the lenders from time to time party to the ABL Credit
Agreement.

“ABL Loan Documents” means (a) the Loan Documents (as defined in the ABL Credit
Agreement as in effect on the date hereof), and (b) all other agreements,
instruments, and other documents executed and delivered pursuant to the
foregoing, each in form and substance reasonably satisfactory to the Required
Lenders, as the same may be amended, modified, supplemented, replaced, renewed
or refinanced from time to time in accordance with the terms of this Agreement.

“ABL Loans” means the revolving loans (excluding letters of credit) made
pursuant to the ABL Credit Agreement.

“ABL Maximum Revolver Amount” means the sum of (x) $110,000,000 plus (y) 110% of
the aggregate amount of commitments with respect to additional revolving loan
facilities or increases to the commitments with respect to the revolving loan
facility under Section 2.1(d) of the ABL Credit Agreement (as in effect on the
date hereof) minus (z) any permanent reductions of the revolving loan commitment
under the ABL Credit Agreement (as in effect on the date hereof).

“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“Account Debtor” means each debtor, customer or obligor in any way obligated on
or in connection with any Account.

“Accounts” means all “accounts” (as defined in the UCC) of the Loan Parties (or,
if referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction

 

  - 2 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

and whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

“Adjusted LIBOR Rate” means for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (and rounding upward to the next whole multiple
of 1/16 of 1%) (i) (A) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
Reuters Screen LIBOR01 Page) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (B) in the event the rate referenced in the preceding
clause (A) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (A) one, minus (B) the Applicable
Reserve Requirement, and (b) 2.00% per annum.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to Administrative Agent under this Agreement and
the other Loan Documents.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator, whether pending or, to the knowledge of Company or any of its
Subsidiaries, threatened against or affecting Company or any of its Subsidiaries
or any property of Company or any of its Subsidiaries.

“Affected Lender” has the meaning specified in Section 2.16(b).

“Affected Loans” has the meaning specified in Section 2.16(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10% or more of the Securities having ordinary voting power for
the

 

  - 3 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

election of directors of such Person, or (b) to direct or cause the direction of
the management and policies of that Person, whether through the ownership of
voting securities or by contract or otherwise. Notwithstanding anything herein
to the contrary, in no event shall any Agent or any Lender be considered an
“Affiliate” of any Loan Party.

“Agent” means each of Administrative Agent and Collateral Agent.

“Aggregate Amounts Due” has the meaning specified in Section 2.15.

“Aggregate Payments” has the meaning specified in Section 7.2.

“Agreement” means this Financing Agreement and any annexes, exhibits and
schedules attached hereto as it may be amended, supplemented or otherwise
modified from time to time.

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 10.00% and
(b) with respect to Base Rate Loans, 9.00%; provided, that unless both (i) as of
[***], the Company has entered into a letter agreement with a prospective
purchaser to consummate [***], and (ii) as of [***], the outstanding ABL Loans
plus the outstanding Term Loan are less than [***], then the Applicable Margin
shall at all times thereafter be increased to (x) with respect to LIBOR Rate
Loans, 11.00%, and (y) with respect to Base Rate Loans, 10.00%.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate in respect of the
Term Loan is to be determined, or (b) any category of extensions of credit or
other assets which include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed
to constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on LIBOR Rate Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.

“Application Event” the (a) occurrence of an Event of Default and (b) the
election by Collateral Agent or the Required Lenders during the continuance of
such Event of Default to require that payments and proceeds of Collateral be
applied pursuant to Section 2.14(h).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Loan Party),
in one transaction or a series of transactions, of all or any part of the
Company or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of the

 

  - 4 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, other than inventory sold, licensed in the
ordinary course of business or leased in the ordinary course of business. For
purposes of clarification, “Asset Sale” shall include (a) the sale or other
disposition for value of any contracts, and (b) the early termination or
modification of any contract resulting in the receipt by Company or any of its
Subsidiaries of a cash payment or other consideration in exchange for such event
(other than payments in the ordinary course for accrued and unpaid amounts due
through the date of termination or modification).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by Administrative Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBOR Rate (which
rate shall be calculated based upon an Interest Period of three months and to be
determined on a daily basis) plus 1%, and (d) 3.00% per annum. Any change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means any portion of the Term Loan bearing interest at a rate
determined by reference to the Base Rate.

“Beneficiary” means each Agent and Lender.

“Board of Directors” means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership (or the partners of such partnership,
if authorized to manage the affairs of the partnership pursuant to its
Organizational Documents), (c) with respect to a limited liability company, the
managing member or members or any controlling committee or board of directors of
such company or the sole member or the managing member thereof, and (d) with
respect to any other Person, the board or committee of such Person serving a
similar function.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Texas or
is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close, and
(b) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the term
“Business Day” shall mean any day which is a Business Day described in clause
(a) and which is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

 

  - 5 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Canadian Pledge Documents” means, collectively, a pledge agreement governed by
the laws of Canada, and appropriate certificates, powers, financing statements
and other documentation required by Collateral Agent, pledging to Collateral
Agent 66% of all voting Capital Stock and 100% of all non-voting Capital Stock
of Sirit Inc., each in form and substance reasonably satisfactory to Collateral
Agent.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, order,
regulation or treaty, (b) any change in any law, rule, order, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or

 

  - 6 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means, at any time, any of the following occurrences:

(a) any Person or “group” (within the meaning of Rules 13d 3 and 13d 5 under the
Exchange Act) (i) shall have acquired beneficial ownership of 30% or more on a
fully diluted basis of the voting and/or economic interest in the Capital Stock
of Company or (ii) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the Board of Directors (or similar governing
body) of Company;

(b) Company shall cease to beneficially own and control, directly or indirectly,
100% on a fully diluted basis of the economic and voting interest in the Capital
Stock of each Guarantor (other than in connection with any transaction permitted
by Section 6.9);

(c) during any period of not more than twenty-four (24) consecutive months,
individuals who at the beginning of such period constitute the Board of
Directors of the Company, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

(d) the equityholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

(e) any “change of control” or similar event shall occur under (i) the ABL Loan
Documents, or (ii) any agreement or indenture relating to any issue of
Indebtedness aggregating in excess of $10,000,000, the effect of which, in the
case of this clause (ii) only, is to cause the acceleration of any issue of such
Indebtedness or to enable any holder of such Indebtedness to cause the Company
or any Subsidiary to repurchase, redeem or retire any such Indebtedness held by
it.

“Closing Date” means the date on which the Term Loan is made and the conditions
set forth in Section 3.1 are satisfied.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.

 

  - 7 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning specified in the preamble hereto.

“Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to Collateral Agent.

“Collateral Documents” means the Pledge and Security Agreement, the Canadian
Pledge Documents, the Finnish Pledge Documents, the Netherlands Pledge
Documents, the UK Pledge Documents, the Mortgages, the Collateral Access
Agreements, if any, any Control Agreement, and all other instruments, documents
and agreements delivered by any Loan Party pursuant to this Agreement or any of
the other Loan Documents in order to grant to Collateral Agent, for the benefit
of Secured Parties, a Lien on any real, personal or mixed property of that Loan
Party as security for the Obligations, in each case, as such Collateral
Documents may be amended or otherwise modified from time to time.

“Commitment” means the commitment of a Lender to make or otherwise fund the Term
Loan and “Commitments” means such commitments of all Lenders in the aggregate.
The amount of each Lender’s Commitment is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Commitments as
of the Closing Date is $215,000,000.

“Company” has the meaning specified in the preamble hereto.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries (whether paid in cash or accrued as
a liability) during such period for the acquisition or leasing (pursuant to a
Capital Lease) of fixed or capital assets or additions to property, plant or
equipment (including replacements, capitalized repairs, and improvements)
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of cash
flows of Company and its Subsidiaries (but excluding expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or similar recoveries) paid on
account of the loss of or damage to the assets being replaced or stored or
(b) with awards of condemnation arising from the taking by eminent domain or
condemnation of the assets being replaced).

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period based upon GAAP, excluding any paid-in-kind
interest, amortization of deferred financing costs, and any realized or
unrealized gains or losses attributable to Interest Rate Agreements or Currency
Agreements.

 

  - 8 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated EBITDA” means, for any period, an amount determined for Company
and its Subsidiaries on a consolidated basis equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for taxes based on
income, plus (iv) total depreciation expense, plus (v) total amortization
expense, plus (vi) other non-Cash items and charges reducing Consolidated Net
Income, and non-cash impairment charges (excluding any such non-Cash item or
charge to the extent that it represents an accrual or reserve for potential Cash
items or charges in any future period or amortization of a prepaid Cash item
that was paid in a prior period and including non-Cash losses), plus
(vii) restructuring charges (x) if [***] occurs prior to [***], in an amount not
to exceed [***] per Fiscal Year or [***], or (y) if [***] does not occur prior
to [***], in an amount not to exceed [***] per Fiscal Year or [***], plus
(viii) amounts expensed by the Company with respect to [***] settlements in an
amount not to exceed [***] in the aggregate for all periods, plus
(ix) termination value of rate hedging contracts owed by the Company in an
amount not to exceed $500,000 in the aggregate, plus (x) non-cash losses with
respect to currency hedges, plus (xi) charges arising from debt extinguishment
in an amount not to exceed $5,000,000, to the extent such charges reduce
Consolidated Net Income, plus (xii) charges related to discontinued operations
(it being understood that prior to [***],[***] shall not be considered a
discontinued operation) in an amount not to exceed [***] per Fiscal Year or
[***], to the extent such charges reduce Consolidated Net Income, plus
(xiii) losses with respect to [***], minus (b) the sum, without duplication of
the amounts for such period of (i) other non-Cash items and charges increasing
Consolidated Net Income for such period (excluding any such non-Cash item or
charge to the extent it represents the reversal of an accrual or reserve for
potential Cash item or charge in any prior period and including non-Cash gains
attributable to [***]), plus (ii) interest income, plus (iii) other income (net
of expenses), plus (iv) gains with respect to [***], plus (v) income from
discontinued operations in an amount not to exceed $2,000,000 per Fiscal Year or
$5,000,000 in the aggregate. Notwithstanding the foregoing, Consolidated EBITDA
shall be deemed to be (x) $15,629,000 for the Fiscal Quarter ended June 30,
2011, (y) $12,574,000 for the Fiscal Quarter ended September 30, 2011, and
(z) $16,992,000 for the Fiscal Quarter ended December 31, 2011.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Company and its Subsidiaries on a consolidated basis equal to:
(a) the sum, without duplication, of the amounts for such period of
(i) Consolidated EBITDA, plus (ii) interest income, plus (iii) other
non-ordinary course income (excluding any gains or losses attributable to Asset
Sales) to the extent received in cash and net of any costs and expenses incurred
in connection with the obtaining of such non-ordinary course income, plus
(iv) the Consolidated Working Capital Adjustment, minus (b) the sum, without
duplication, of the amounts for such period of (i) voluntary and scheduled (but
not mandatory) repayments of

 

  - 9 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Consolidated Total Debt (excluding repayments of ABL Loans except to the extent
the Commitments (as defined in the ABL Credit Agreement as in effect on the date
hereof) are permanently reduced in connection with such repayments), plus
(ii) Consolidated Capital Expenditures (net of any proceeds of (A) Net Asset
Sale Proceeds to the extent reinvested in accordance with Section 2.12(a),
(B) Net Proceeds to the extent reinvested in accordance with Section 2.12(b),
and (C) any proceeds of related financings with respect to such expenditures),
plus (iii) Consolidated Cash Interest Expense, plus (iv) provisions for current
taxes based on income of Company and its Subsidiaries and paid in cash during
such period, plus (v) any cash payment associated with discontinued operations,
plus (vi) payments of required pension contributions made during Fiscal Year
2012 to the extent not deducted from Consolidated Net Income.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (a) Consolidated Cash Interest Expense (excluding
any charges related to debt extinguishment on the Closing Date), (b) scheduled
payments of principal on Consolidated Total Debt, (c) Consolidated Capital
Expenditures, (d) the current portion of taxes provided for with respect to such
period in accordance with GAAP and paid in cash during such period, (e) pension
catch-up payments that are not deducted from Consolidated EBITDA, (f) cash
payments for discontinued operations that are not deducted from Consolidated
EBITDA, (g) litigation expense and settlement charges paid in cash that are not
deducted from Consolidated EBITDA, (h) any cash dividends or distributions, and
(i) restructuring charges that are not deducted from Consolidated EBITDA.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements.

“Consolidated Liquidity” means, for any period an amount determined for Company
and its Subsidiaries on a consolidated basis equal to the sum of (a) Cash of
Company and its Subsidiaries, plus (b) Excess Availability.

“Consolidated Net Income” means, for any period, (a) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) the sum
of (i) the income (or loss) of any Person (other than a Subsidiary of Company)
in which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, plus (ii) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Company or is merged into or consolidated
with Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries, plus (iii) the income of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, plus (iv) any gains or losses attributable to Asset Sales (other
than [***]), or returned surplus assets of any Pension Plan, plus (v) (to the
extent not included in clauses (b)(i) through (iv) above) any net extraordinary
gains or net extraordinary losses.

 

  - 10 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
(b) with respect to the Company and its Subsidiaries, the Term Loan, the ABL
Loans, Capital Leases, and Indebtedness of Foreign Subsidiaries, plus (c) with
respect to the Company and its Subsidiaries, the principal amount of
Indebtedness arising from floorplan financings in excess of $50,000,000, plus
(d) with respect to the Company and its Subsidiaries, the outstanding undrawn
amount of letters of credit in excess of $37,000,000.

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Collateral Agent, executed and delivered by Company or one of
its Subsidiaries, Collateral Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Loan Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means the making of the Term Loan.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’s and its Subsidiaries’ operations
and not for speculative purposes.

 

  - 11 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

“Defaulting Lender” has the meaning specified in Section 2.20.

“Default Rate” means any interest payable pursuant to Section 2.8.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Dormant Subsidiary” has the meaning specified in Section 4.33.

“Dutch Parallel Debt” means, in relation to an Underlying Debt (and subject to
subclause (c) of Section 10.22), an obligation to pay to the Collateral Agent an
amount equal to (and in the same currency as) the amount of that Underlying
Debt.

“Elgin Sale and Leaseback Documents” means (a) that certain Lease, dated July 2,
2008 by and between Elgin Sweeper Company and CenterPoint Properties Trust for
the lease of 1300 W. Bartlett Road, Elgin, IL, and (b) that certain Agreement of
Purchase and Sale, in each case, as in effect on the date hereof.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (b) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans as one of its businesses, and (c) any other Person (other than a
natural Person) approved by Collateral Agent; provided, (i) neither Company nor
any Affiliate of Company shall, in any event, be an Eligible Assignee, and
(ii) no Person owning or controlling any trade debt or Indebtedness of any Loan
Party other than the Obligations (including, but not limited to, any ABL
Indebtedness) or any Capital Stock of any Loan Party (in each case, unless
approved by Collateral Agent) shall, in any event, be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.

“Environment” includes all indoor and outdoor surfaces, surface or subsurface
soils or strata, surface waters and sediments, navigable waters, wetlands,
groundwater, indoor or outdoor air, plants, wildlife, animals and natural
resources.

 

  - 12 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Environmental Claim” means any action, suit, proceeding (whether
administrative, judicial or otherwise), complaint, summons, citation,
investigation, notice, directive, notice of violation, order, claim, demand,
action, litigation, judgment, letter or other written communication from any
Governmental Authority or any other Person, alleging liability or seeking fines,
penalties, injunctive relief, Remedial Actions or other relief for or with
respect to (a) any actual or alleged violation of any Environmental Law; (b) any
Hazardous Material or any actual or alleged Hazardous Materials Activity;
(c) injury to the Environment or any Person (including wrongful death) or
property (real or personal) in connection with Hazardous Materials or actual or
alleged violations of Environmental Laws; or (d) actual or alleged Releases or
threatened Releases of Hazardous Materials on, at or migrating from any real
property, including any real property that received for treatment or disposal
Hazardous Materials generated by any Loan Party or any predecessor in interest.

“Environmental Laws” means any applicable foreign or domestic, federal or state
(or any subdivision of either of them), statutes, ordinances, orders (including
consent orders), rules, regulations, judgments, decrees, permits, licenses or
any other binding and enforceable requirements of Governmental Authorities or
any Governmental Authorizations relating to (a) the manufacture, generation,
use, storage, transportation, treatment, disposal or Release of Hazardous
Materials; or (b) occupational safety and health, industrial hygiene, land use
or the protection of the Environment or human health or welfare.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses (including monies paid in settlement), damages, punitive
damages, natural resources damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred in connection with
any Remedial Action, any Environmental Claim, or any other claim or demand by
any Governmental Authority or any Person that relates to any actual or alleged
violation of Environmental Laws, actual or alleged exposure or threatened
exposure to Hazardous Materials, or any actual or alleged Release or threatened
Release of Hazardous Materials.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Company or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Company
or any such Subsidiary within the meaning of this definition with respect

 

  - 13 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

to the period such entity was an ERISA Affiliate of Company or such Subsidiary
and with respect to liabilities arising after such period for which Company or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on Company, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of Company, any of its Subsidiaries
or any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or
omission which could give rise to the imposition on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (i) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (j) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess Availability” means, as of any date of determination, the amount equal
to ABL Availability minus the aggregate amount, if any, of all trade payables of
Company and its

 

  - 14 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Subsidiaries aged in excess of 90 days past the due date (unless such
obligations with respect to such trade payables are being contested in good
faith by the Company or such Subsidiary) and all book overdrafts of Company and
its Subsidiaries in excess of 60 days, in each case, as reasonably determined by
Required Lenders.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Credit Agreement Indebtedness” means Indebtedness and other
obligations outstanding under that certain Second Amended and Restated Credit
Agreement dated as of April 25, 2007 by and among Company, certain subsidiaries
of Company party thereto as guarantors, the lenders from time to time party
thereto as lenders, and Bank of Montreal, as agent, as amended prior to the
Closing Date.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1.

“Existing Notes Indebtedness” means Indebtedness and other obligations
outstanding under (a) that certain Note Purchase Agreement dated as of June 1,
1999 between Company and each of the purchasers named on Schedule A thereto, and
(b) that certain Master Note Purchase Agreement dated as of June 1, 2003,
between Company and the purchasers named on Schedule A thereto, in each case, as
amended or supplemented prior to the Closing Date.

“Extraordinary Receipts” means any cash received by Company or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.12(a) or (b) hereof) net of any costs or
expenses incurred in obtaining such cash, including, without limitation,
(a) foreign, United States, state or local tax refunds, (b) pension plan
reversions, (c) judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (d) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of Company or any of its Subsidiaries or (ii) received
by Company or any of its Subsidiaries as reimbursement for any payment
previously made to such Person) and (e) any purchase price adjustment received
in connection with any purchase agreement.

“Fair Share” has the meaning specified in Section 7.2.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, if

 

  - 15 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day.

“Fee Letter” means the letter agreement dated as of the Closing Date between
Company and Collateral Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries, on a consolidated basis, as at the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year end adjustments.

“Financial Plan” has the meaning specified in Section 5.1(i).

“Finnish Pledge Documents” means, collectively, a pledge agreement governed by
the laws of Finland, and appropriate certificates, powers, financing statements
and other documentation required by Collateral Agent, pledging to Collateral
Agent 66% of all voting Capital Stock and 100% of all non-voting Capital Stock
of Bronto Skylift Oy Ab, each in form and substance reasonably satisfactory to
Collateral Agent.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of (a) the
first Fiscal Quarter ending after the Closing Date of (i) Consolidated EBITDA
for such Fiscal Quarter, to (ii) Consolidated Fixed Charges for such Fiscal
Quarter, (b) the second Fiscal Quarter ending after the Closing Date of
(i) Consolidated EBITDA for the two Fiscal Quarters period ending on such date,
to (ii) Consolidated Fixed Charges for such two Fiscal Quarters, (c) the third
Fiscal Quarter period ending after the Closing Date of (i) Consolidated EBITDA
for the three Fiscal Quarter period ending on such date, to (ii) Consolidated
Fixed Charges for such three Fiscal Quarter period, and (d) any other Fiscal
Quarter of (i) Consolidated EBITDA for the four-Fiscal Quarter period then
ending, to (ii) Consolidated Fixed Charges for such four-Fiscal Quarter period.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Flow of Funds Agreement” means that certain Flow of Funds Agreement, dated as
of the Closing Date, duly executed by each Loan Party, each Agent, each Lender,
the ABL

 

  - 16 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Collateral Agent, the ABL Lenders, and any other person party thereto, in form
and substance reasonably satisfactory to the Agents, in connection with the
disbursement of the Term Loan proceeds in accordance with Section 2.4.

“Foreign Official” means any officer or employee of a non-U.S. government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

[***]

[***]

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” has the meaning specified in the Pledge and Security Agreement.

“Guaranteed Obligations” has the meaning specified in Section 7.1.

“Guarantor” means (a) each Domestic Subsidiary of Company (other than any
Dormant Subsidiary), and (b) each other Person which guarantees, pursuant to
Article VII or otherwise, all or any part of the Obligations.

“Guaranty” means (a) the guaranty of each Guarantor set forth in Article VII and
(b) each other guaranty, in form and substance reasonably satisfactory to
Collateral Agent, made by any other Guarantor for the benefit of the Secured
Parties guaranteeing all or part of the Obligations.

 

  - 17 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Hazardous Materials” means, regardless of amount or quantity, (a) any element,
compound or chemical that is defined, listed or otherwise classified as a
contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous waste, special waste, or solid waste
under Environmental Laws or that is likely to cause immediately, or at some
future time, harm to or have an adverse effect on, the environment or risk to
human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; (e) any raw materials, building components
(including, without limitation, asbestos-containing materials) and manufactured
products containing hazardous substances listed or classified as such under
Environmental Laws; and (f) any substance or materials that are otherwise
regulated under Environmental Law.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (a) the audited
financial statements of Company and its Subsidiaries, for the Fiscal Year ended
December 31, 2010, consisting of consolidated and consolidating balance sheets
and the related consolidated and consolidating statements of income,
consolidated stockholders’ equity and consolidated cash flows for such Fiscal
Year, and (b) for the interim period from December 31, 2010 to the Closing Date,
and for each quarterly period ending on or prior to September 30, 2011, and
(c) for each monthly period completed prior to thirty-one (31) days prior to the
Closing Date, internally prepared, unaudited financial statements of Company and
its Subsidiaries, consisting of a consolidated and consolidating balance sheet
and the related consolidated and consolidating statements of income,
consolidated stockholders’ equity and consolidated cash flows and in the case of
clauses (a) and (b), certified by the chief financial officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries on a consolidated basis, as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject, if applicable, to changes resulting from audit and normal
year end adjustments.

“Increased Cost Lenders” has the meaning specified in Section 2.20.

 

  - 18 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and excluding trade payables incurred in the ordinary course of
business and repayable in accordance with customary trade terms); (e) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person; (f) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person; (g) the
face amount of any letter of credit or letter of guaranty issued, bankers’
acceptances facilities, surety bonds and similar credit transactions issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (h) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (i) any obligation of such Person the primary purpose or
intent of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (j) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (ii) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (i) or (ii) of this clause (j), the primary purpose
or intent thereof is as described in clause (i) above; and (k) all obligations
of such Person in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes
(which amount shall be calculated based on the amount that would be payable by
such Person if the agreement were terminated on the date of determination). The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly non-recourse to such Person. For purposes
of this definition, (i) the amount of any Indebtedness represented by a guaranty
or other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and then outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (f) above shall be the lower of the amount of the obligations and the
fair market value of the assets of such Person securing such obligation.

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities and Costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any Remedial Action or other response
action necessary to remove, remediate, clean up or abate any

 

  - 19 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Hazardous Materials Activity or violation of Environmental Law), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (a) this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions or the use or
intended use of the proceeds thereof, or any enforcement of any of the Loan
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (b) the statements
contained in the commitment letter delivered by any Lender to Company with
respect to the transactions contemplated by this Agreement; or (c) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Company or any of its Subsidiaries.

“Indemnified Taxes” has the meaning specified in Section 2.18(a).

“Indemnitee” has the meaning specified in Section 10.3.

“Indemnitee Agent Party” has the meaning specified in Section 9.6.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

“Installment” has the meaning specified in Section 2.10.

“Installment Date” has the meaning specified in Section 2.10.

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Loan Parties
and their Subsidiaries in favor of Collateral Agent for the benefit of the
Secured Parties in form and substance reasonably satisfactory to Required
Lenders.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date, between the ABL Collateral Agent and the Collateral Agent in
form and substance reasonably satisfactory to Required Lenders.

“Interest Payment Date” means with respect to (a) any Base Rate Loan, (i) the
last day of each month, commencing on the first such date to occur after the
Closing Date, and (ii) the Maturity Date; and (b) any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan.

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one, two or three months, as selected by Company in the applicable
Funding Notice or

 

  - 20 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (i) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (b)(iii) of this definition, end on the last Business Day of a calendar
month; and (iii) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (a) for the purpose
of hedging the interest rate exposure associated with Company and its
Subsidiaries’ operations, (b) approved by Collateral Agent and (c) not for
speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter existing or acquired goods, wherever located, which (a) are held
by such Person for sale; or (b) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

“Investment” means (a) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor); (b) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Company from any Person (other than Company or any Guarantor), of
any Capital Stock of such Person; (c) any direct or indirect loan, advance or
capital contributions by Company or any of its Subsidiaries to any other Person
(other than Company or any Guarantor), including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business; and (d) any
direct or indirect Guarantee of any obligations of any other Person. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write ups, write downs or write offs with respect to such Investment.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Lease” has the meaning specified in Section 4.12(b).

 

  - 21 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Leasehold Property” means any leasehold or subleasehold interest of any Loan
Party as lessee under any lease or sublease of real property, other than any
such leasehold or subleasehold interest designated from time to time by
Collateral Agent in its sole discretion as not being required to be included in
the Collateral.

“Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(a) Consolidated Total Debt as of such day, to (b) Consolidated EBITDA for the
four Fiscal Quarter period ending on such date.

“LIBOR Rate Loan” means any portion of the Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate.

“Lien” means (a) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Loan Account” means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office and with respect to Company, in which
it will be charged with the Term Loan made to, and all other Obligations
incurred by the Loan Parties.

“Loan Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Flow of Funds Agreement, any Guaranty, the
Intercreditor Agreement, the Navistar Intercreditor Agreement, the Intercompany
Subordination Agreement, and all other documents, instruments or agreements
executed and delivered by a Loan Party for the benefit of any Agent, or any
Lender in connection herewith.

“Loan Party” means Company or any Guarantor.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse change with respect to (a) the business, results of operations,
properties, assets, condition (financial or otherwise) or liabilities of Company
and its Subsidiaries taken as a whole; (b) the ability of any Loan Party to
fully and timely perform its obligations under any Loan Document to which it is
a party; (c) the legality, validity, binding effect, or enforceability against a
Loan Party of a Loan Document to which it is a party; (d) the Collateral or the
validity, perfection or priority of Collateral Agent’s Liens on the Collateral;
or (e) the rights, remedies and benefits available to, or conferred upon, any
Agent and any Lender or any other Secured Party under any Loan Document.

 

  - 22 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Material Contract” means (a) any contract or other arrangement to which Company
or any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect, (b) any contract or agreement to
which Company or any of its Subsidiary is a party (including, without
limitation, any agreement or instrument evidencing or governing Indebtedness)
involving the aggregate consideration payable to or by Company or such
Subsidiary is $10,000,000 or more in any Fiscal Year (other than (i) purchase
orders in the ordinary course of the business of Company or any of its
Subsidiaries and (ii) contracts that by their terms may be terminated by Company
or any of its Subsidiaries in the ordinary course of its business upon less than
60 days’ notice without penalty or premium), (c) those contracts and
arrangements listed on Schedule 4.15, (d) the Elgin Sale and Leaseback
Documents, (e) the University Park Sale and Leaseback Documents, and (f) the ABL
Loan Documents.

“Material Environmental Loss” means Environmental Liabilities and Costs totaling
in excess of $1,000,000 net of insurance proceeds.

“Material Real Estate Asset” means (a) any fee owned Real Estate Asset having a
fair market value in excess of $4,000,000 as of the date of the acquisition
thereof, and (b) all Leasehold Properties other than those with respect to which
the aggregate payments under the term of the lease are less than $1,000,000 per
annum.

“Maturity Date” means the earlier of (a) February 22, 2017, and (b) the date
that the Term Loan shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Maximum ABL Amount” means, as of any date of determination, the lesser of
(a) Availability (as defined in the ABL Credit Agreement, as in effect on the
date hereof), and (b) the ABL Maximum Revolver Amount.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
reasonably satisfactory to Collateral Agent, made by Company or any of its
Subsidiaries in favor of Collateral Agent for the benefit of the Secured
Parties, securing the Obligations and delivered to Collateral Agent, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of Company (including each business sub-segment of the Company) and
its Subsidiaries in the form prepared for presentation to senior management
thereof and (b) a financial report package including management’s discussion and
analysis of the financial condition and results of operations, in each case, for
the applicable month, Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then current Fiscal Year to the end of such period to which
such financial statements relate with comparison to and variances from the
immediately preceding period and Financial Plan related to the applicable
period.

 

  - 23 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Navistar Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the Closing Date, between the ABL Collateral Agent, the Collateral
Agent, Southland International Trucks, Inc., and Navistar Financial Corporation,
in form and substance reasonably satisfactory to Collateral Agent.

“Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to:
(i) Cash payments received by Company or any of its Subsidiaries from such Asset
Sale, minus (ii) any bona fide direct costs or payment obligation incurred in
connection with such Asset Sale to the extent paid or payable to non-Affiliates,
including (A) income or gains taxes payable by the seller as a result of any
gain recognized in connection with such Asset Sale during the tax period the
sale occurs, (B) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Term Loan and
the ABL Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale, and (C) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Company or
any of its Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net
Proceeds; and (b) with respect to any insurance, condemnation, taking or other
casualty proceeds, an amount equal to: (i) any Cash payments or proceeds
received by Company or any of its Subsidiaries (A) under any casualty, business
interruption or “key man” insurance policies in respect of any covered loss
thereunder, or (B) as a result of the condemnation or taking of any assets of
Company or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (A) any actual and reasonable costs incurred by Company or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof, and (B) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (b)(i)(B) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

“Netherlands Pledge Documents” means, collectively, a pledge agreement governed
by the laws of the Netherlands, and appropriate certificates, powers, financing
statements and other documentation required by Collateral Agent, pledging to
Collateral Agent 66% of all voting Capital Stock and 100% of all non-voting
Capital Stock of Federal Signal of Europe B.V., each in form and substance
reasonably satisfactory to Collateral Agent.

“Non-US Lender” has the meaning specified in Section 2.18(d)(i).

“Note” means a promissory note evidencing the Term Loan.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

  - 24 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Obligations” means all obligations of every nature of each Loan Party and its
Subsidiaries from time to time owed to the Agents (including former Agents), the
Lenders or any of them, under any Loan Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Loan Party, would have accrued on any Obligation, whether or not
a claim is allowed against such Loan Party for such interest in the related
bankruptcy proceeding), fees, the Yield Maintenance Premium, the Prepayment
Premium, expenses, indemnification or otherwise and whether primary, secondary,
direct, indirect, contingent, fixed or otherwise (including obligations of
performance).

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, (b) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(c) with respect to any general partnership, its partnership agreement, as
amended, and (d) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Taxes” has the meaning specified in Section 2.18(b).

“Participant Register” has the meaning specified in Section 10.6(h)(ii).

“PATRIOT Act” has the meaning specified in Section 4.31.

“Payment Office” means Administrative Agent’s office located at 5022 Gate
Parkway, Suite 200, Jacksonville, Florida, 32256, or such other office or
offices of Administrative Agent as may be designated in writing from time to
time by Administrative Agent to Collateral Agent and Company.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Perfection Certificate” means a certificate in form satisfactory to Collateral
Agent that provides information with respect to the assets of each Loan Party.

“Permitted Acquisition” means any acquisition by Company or any wholly-owned
Guarantor, whether by purchase, merger or otherwise, of all or substantially all
of the assets of, all of the Capital Stock of, or a business line or unit or a
division of, any Person that is organized under the laws of the United States of
America, any State thereof, or the District of Columbia; provided,

 

  - 25 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Guarantor of Company in connection with such acquisition
shall be owned 100% by Company or a Guarantor, and Company shall have taken, or
caused to be taken, within 10 Business Days after the date such Person becomes a
Subsidiary of Company, each of the actions set forth in Section 5.10 and/or
Section 5.11, as applicable;

(d) Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended,
(as determined in accordance with Section 6.8(e));

(e) Company shall have delivered to Collateral Agent and Lenders at least 10
Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (d) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.8;

(f) any Person or assets or division as acquired in accordance herewith
(i) shall be in same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date and (ii) for the four quarter
period most recently ended prior to the date of such acquisition, shall have
generated earnings before income taxes, deprecation, and amortization during
such period that shall be a positive amount;

(g) the acquisition shall have been approved by the Board of Directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired;

(h) the Fixed Charge Coverage Ratio of Company and its Subsidiaries shall be on
a pro forma basis (calculated as if the acquisition had occurred at the
beginning of the applicable period) after giving effect to such acquisition, not
less than 1:20:1.00; and

(i) Company and its Subsidiaries shall have Excess Availability of at least
$15,000,000 both immediately prior to and immediately after the consummation of
such acquisition.

“Permitted Indebtedness” means:

(a) the Obligations;

 

  - 26 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Indebtedness of any Guarantor to Company or to any other Guarantor, or of
Company to any Guarantor; provided, (i) all such Indebtedness shall be evidenced
by promissory notes and all such notes shall be subject to a First Priority Lien
pursuant to the Pledge and Security Agreement, and (ii) all such Indebtedness
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the Intercompany Subordination
Agreement;

(c) Indebtedness owed by a Loan Party to a Subsidiary of Company that is not a
Loan Party; provided that all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Subordination Agreement;

(d) Indebtedness incurred by Company or any of its Subsidiaries arising from
agreements providing for indemnification or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of Company or
any such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Company or any of its Subsidiaries; provided that (i) the aggregate amount of
Indebtedness outstanding in respect of any such surety bonds or performance
bonds shall not exceed (A) at any time prior to the consummation of [***],
[***], or (B) at any time after the consummation of [***], [***], and (ii) the
aggregate amount of Indebtedness outstanding in respect of any such letters of
credit shall not exceed $50,000,000 in the aggregate; provided that with respect
to Indebtedness outstanding in respect of letters of credit in excess of
$37,000,000, not more than $10,000,000 of such letters of credit shall be for
purposes other than workers compensation insurance;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business and Indebtedness constituting guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Company and its Subsidiaries;

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, endorsement of instruments or
other payment items for deposit;

(g) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement, and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended (except that the interest rate on such Indebtedness shall be at the
then prevailing market rate), and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause
(i) or (ii) above shall not (A) include Indebtedness of an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced, or (C) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom (any
extension, renewal or replacement described in clauses (i) and (ii) are referred
to as a “Permitted Refinancing”);

 

  - 27 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(h) Indebtedness in an aggregate amount not to exceed at any time $5,000,000
with respect to (i) Capital Leases and (ii) purchase money Indebtedness (other
than floorplan financings), but in each case, including any Indebtedness
acquired in connection with a Permitted Acquisition and Permitted Refinancings
thereof; provided that any such Indebtedness shall be secured only by the asset
subject to such Capital Lease or by the asset acquired in connection with the
incurrence of such Indebtedness;

(i) Indebtedness in an aggregate amount not to exceed at any time $60,000,000
with respect to Indebtedness in respect of floorplan financings; provided that
all such Indebtedness shall be secured only by the asset acquired in connection
with the incurrence of such Indebtedness;

(j) Indebtedness owed by a Subsidiary of Company that is permitted under clause
(i) of the definition of Permitted Investments;

(k) ABL Indebtedness in an aggregate principal amount not exceeding the Maximum
ABL Amount;

(l) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Company or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

(m) the incurrence by Company or its Subsidiaries of Indebtedness under swap
agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Company’s and its
Subsidiaries’ operations and not for speculative purposes;

(n) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or cash management services, in each case,
incurred in the ordinary course of business;

(o) unsecured Indebtedness owing to sellers of assets or Capital Stock to a Loan
Party that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Required Lenders, and (ii) is otherwise on terms and
conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Required Lenders;

(p) Indebtedness with respect to the Existing Letters of Credit; and

 

  - 28 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(q) other Indebtedness of Company and its Subsidiaries (including any
subordinated Indebtedness), which is unsecured and subordinated to the
Obligations in a manner satisfactory to Collateral Agent in an aggregate amount
not to exceed at any time $5,000,000.

“Permitted Investments” means:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any Guarantor wholly-owned by
Company;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Company and its
Subsidiaries;

(d) intercompany loans to the extent permitted under clause (b) or clause (c) of
the definition of Permitted Indebtedness;

(e) Consolidated Capital Expenditures permitted by Section 6.8(c);

(f) loans and advances to employees of Company and its Subsidiaries (i) made in
the ordinary course of business and described on Schedule 6.6, and (ii) any
refinancings of such loans after the Closing Date, in each case, in an aggregate
amount not to exceed $1,000,000;

(g) Permitted Acquisitions permitted pursuant to Section 6.9;

(h) Investments described in Schedule 6.7;

(i) loans, advances and other Investments made by a Loan Party to or in a
Subsidiary of the Company that is not a Loan Party in an aggregate amount not to
exceed at any time $4,000,000; provided that Company has Excess Availability
plus Qualified Cash of $10,000,000 or greater immediately before and after
giving effect to each such loan, advance or other Investment; and

(j) other Investments in an aggregate amount not to exceed at any time
$2,500,000.

“Permitted Liens” means:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Loan Document;

(b) Liens for Taxes (other than Liens for Taxes that have priority over
Collateral Agent’s Liens) if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made, so long as
the aggregate amount of such Taxes does not exceed $250,000;

 

  - 29 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(c) statutory Liens of banks (and rights of set off), of carriers, warehousemen,
landlords, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business for amounts not yet overdue;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

(e) easements, rights of way, restrictions (including the environmental land use
requirements and restrictions set forth in Section 5.9(c)), encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not (i) interfere in any material respect with the ordinary conduct of the
business of Company or any of its Subsidiaries, or (ii) impair the value of the
applicable Real Property Asset;

(f) Liens solely on any cash earnest money deposits made by Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
Company or such Subsidiary;

(j) Liens described in Schedule 6.2 or on a Title Policy acceptable to
Collateral Agent and delivered pursuant to Schedule 5.16 or Section 5.11;

(k) Liens securing (i) Capital Leases and purchase money Indebtedness (other
than floorplan financings) permitted pursuant to clause (h) of the definition of
Permitted Indebtedness, and (ii) Indebtedness in respect of floorplan financings
permitted pursuant to clause (i) of the definition of Permitted Indebtedness;
provided, that in each case, any such Lien shall encumber only the asset subject
to such Capital Lease or purchase money Indebtedness or the asset acquired with
the proceeds of such Indebtedness;

 

  - 30 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(l) Liens held by ABL Collateral Agent, for the benefit of itself and the ABL
Lenders, to secure Indebtedness evidenced by the ABL Loan Documents to the
extent such Liens are subject to the terms and conditions of the Intercreditor
Agreement;

(m) Liens on cash collateral securing Indebtedness permitted by clause (p) of
the definition of Permitted Indebtedness; and

(n) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount does not exceed $250,000 at any
time outstanding.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means, with respect to any real property owned or operated by a
Loan Party, a report that (a) conforms to the ASTM Standard Practice for
Environmental Site Assessments: Phase I Environmental Site Assessment Process, E
1527, (b) was conducted no more than six months prior to the date such report is
required to be delivered hereunder, by one or more environmental consulting
firms reasonably satisfactory to Collateral Agent, (c) includes an assessment of
the presence of asbestos containing materials at real property, and (d) is
accompanied by (i) an estimate of the reasonable worst case cost of
investigating and remediating any environmental conditions or asbestos
identified in the Phase I Report. If requested by the Collateral Agent, the
report shall also contain an assessment of the facility’s operations compliance
with Environmental Laws and an estimate of the cost of rectifying any non
compliance with current Environmental Laws identified therein and the cost of
compliance with reasonably anticipated future Environmental Laws identified
therein.

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Grantors in favor of Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit G, as it may be amended, supplemented or
otherwise modified from time to time.

“Prepayment Premium” has the meaning specified in Section 2.11(b).

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.

“Principal Office” means, the Administrative Agent’s, “Principal Office” as set
forth on Appendix B, or such other office as Administrative Agent may from time
to time designate in writing to Company, Collateral Agent and each Lender.

 

  - 31 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Projections” has the meaning specified in Section 4.8.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders.

“Protective Advances” has the meaning specified in Section 2.2.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, which such
Deposit Account or Securities Account is subject to a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then held by the Company or any of its Subsidiaries in
any real property.

“Real Property” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Record Document” means, with respect to any Leasehold Property, (a) the lease
or other agreement evidencing such Leasehold Property or a memorandum thereof,
executed and acknowledged by the owner of the affected real property, as lessor,
or (b) if such Leasehold Property was acquired or subleased from the holder of a
Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder and the owner of the affected Real
Property, or a memorandum thereof, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable discretion, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrances of the affected
real property.

“Register” has the meaning specified in Section 2.5(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reinvestment Amounts” has the meaning specified term in Section 2.12(a).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any

 

  - 32 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Hazardous Material into the Environment (including the abandonment or disposal
of any barrels, containers or other closed receptacles containing any Hazardous
Material), including the movement of any Hazardous Material through the air,
soil, surface water or groundwater.

“Remedial Action” means all actions taken to (a) correct or address any actual
or threatened non-compliance with Environmental Law, (b) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the Environment; (c) prevent or minimize a Release or
threatened Release of Hazardous Materials so they do not migrate or endanger or
threaten to endanger public health or welfare or the Environment; (d) perform
pre-remedial studies and investigations and post-remedial operation and
maintenance activities with respect to violations of Environmental Law or
Releases of Hazardous Materials ; or (e) perform any other actions authorized or
required by Environmental Law or Governmental Authority with respect to the
Environment.

“Replacement Lender” has the meaning specified in Section 2.20.

“Required Lenders” means Lenders whose Pro Rata Share aggregate at least 662/3%;
provided, that at any time there are two or more Lenders, “Required Lenders”
must include at least two Lenders (it being understood and agreed that Lenders
that are Affiliates or Related Funds shall constitute one Lender for purposes of
this proviso).

“Required Prepayment Date” has the meaning specified in Section 2.13(b).

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of that
class of Capital Stock to the holders of that class; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of
Company or any of its Subsidiaries that is not a Loan Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of Company or any of its Subsidiaries that is not a Loan Party now
or hereafter outstanding; (d) management or similar fees (and related expenses)
payable to any Affiliates of any Loan Party; and (e) any payment or prepayment
of principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment with respect to, any subordinated indebtedness.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

  - 33 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” means a securities account (as defined in the UCC).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a)(i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
Projections or with respect to any transaction contemplated or undertaken after
the Closing Date; and (iii) such Person has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No.5).

“Subject Transaction” has the meaning specified in Section 6.8(e).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Succeeding TTM Period” has the meaning specified in Section 6.8(c).

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
all interest, penalties, additions to tax or other liabilities with respect
thereto.

 

  - 34 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Term Loan” means the Term Loan made by the Lenders to Company pursuant to
Section 2.1(a).

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan of such Lender;
provided, at any time prior to the making of the Term Loan, the Term Loan
Exposure of any Lender shall be equal to such Lender’s Commitment.

“Terminated Lender” has the meaning specified in Section 2.20.

“Title Company” has the meaning specified in Schedule 5.16.

“Title Policy” has the meaning specified in Schedule 5.16.

“Transaction Costs” means the fees, costs and expenses payable by Company or any
of its Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Loan Documents and the ABL Loan Documents, in
an amount not to exceed $11,000,000.

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UK Pledge Documents” means, collectively, a pledge agreement governed by the
laws of England and Wales, and appropriate certificates, powers, financing
statements and other documentation required by Collateral Agent, pledging to
Collateral Agent 66% of all voting Capital Stock and 100% of all non-voting
Capital Stock of Federal Signal UK Holdings Limited, each in form and substance
reasonably satisfactory to Collateral Agent.

“Underlying Debt” means, in relation to a Loan Party and at any given time, any
Obligation (whether present or future, actual or contingent) owing by that Loan
Party to an Agent or Lender under the Loan Documents (including, for the
avoidance of doubt, any change or increase in those Obligations pursuant to or
in connection with any amendment or supplement or restatement or novation of any
Loan Document, in each case whether or not anticipated as of the date of this
Agreement) excluding that Loan Party’s Dutch Parallel Debts.

“University Park Sale and Leaseback Documents” means (a) that certain Lease,
dated July 2, 2008 by and between Federal Signal Corporation and CenterPoint
Properties Trust for the lease of 2645 Federal Signal Drive, University Park,
IL, and (b) that certain Agreement of Purchase and Sale, in each case, as in
effect on the date hereof.

“U.S Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit D.

 

  - 35 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Waivable Mandatory Prepayment” has the meaning specified in Section 2.13(b).

“Yield Maintenance Premium” has the meaning specified in Section 2.11(b).

Section 1.2. Accounting and Other Terms.

(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Company to Lenders pursuant to Section 5.1(a), Section 5.1(b) and
Section 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements. Notwithstanding
the foregoing, (i) with respect to the accounting for leases as either operating
leases or capital leases and the impact of such accounting in accordance with
FASB ASC 840 on the definitions and covenants herein, GAAP as in effect on the
Closing Date shall be applied, and (ii) for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Company and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

(b) All terms used in this Agreement which are defined in Article 8 or Article 9
of the UCC as in effect from time to time in the State of New York and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the UCC as in
effect in the State of New York on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Collateral Agent may otherwise determine.

Section 1.3. Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any right or interest in or to assets
and properties of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible.

Section 1.4. Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified

 

  - 36 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding”; provided, however,
that with respect to a computation of fees or interest payable to any Agent or
any Lender, such period shall in any event consist of at least one full day.

ARTICLE II

LOANS

Section 2.1. Term Loan.

(a) Loan Commitment. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Term Loan to Company in an
amount equal to such Lender’s Commitment.

Company may make only one borrowing under the Commitment, which shall be on the
Closing Date. Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Section 2.10 and
Section 2.11, all amounts owed hereunder with respect to the Term Loan shall be
paid in full no later than the Maturity Date. Each Lender’s Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Commitment, on such date.

(b) Borrowing Mechanics for the Term Loan.

(i) Company shall deliver to Administrative Agent a fully executed Funding
Notice no later than one Business Day prior to the Closing Date. Except as
otherwise provided herein, a Funding Notice for any portion of the Term Loan
that is a LIBOR Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and Company shall be bound to make a borrowing in
accordance therewith. Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing. Administrative Agent and Lenders (A) may act without liability upon
the basis of written, facsimile or telephonic notice believed by Administrative
Agent in good faith to be from Company (or from any Authorized Officer thereof
designated in writing purportedly from Company to Administrative Agent),
(B) shall be entitled to rely conclusively on any Authorized Officer’s authority
to request the Term Loan on behalf of Company until Administrative Agent
receives written notice to the contrary, and (C) shall have no duty to verify
the authenticity of the signature appearing on any written Funding Notice.

(ii) Each Lender shall make its portion of the Term Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Closing Date, by wire transfer of same day funds in Dollars, at Administrative
Agent’s Principal Office (or at such other office as Administrative Agent
designates). Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Term Loan available
to Company on the Closing Date by causing an amount of same day funds in Dollars
equal to the proceeds of the Term Loan received by Administrative Agent from
Lenders to be credited to the account of Company at Administrative Agent’s
Principal Office or to such other account as may be designated in writing to
Administrative Agent by Company.

 

  - 37 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 2.2. Protective Advances. Subject to the limitations set forth below,
and whether or not an Event of Default or a Default shall have occurred and be
continuing, each Agent is authorized by Company and the Lenders, from time to
time in such Agent’s sole discretion (but such Agent shall have absolutely no
obligation to), to make disbursements or advances to Company, which such Agent,
in its sole discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Term Loan and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by Company
pursuant to the terms of this Agreement and the other Loan Documents, including,
without limitation, payments of principal, interest, fees and reimbursable
expenses (any of such loans are in this clause (c) referred to as “Protective
Advances”). The interest rate on all Protective Advances shall be at the Base
Rate plus the Applicable Margin. Protective Advances shall not exceed $5,000,000
in the aggregate at any time without the prior consent of each Lender. Each
Protective Advance shall be secured by the Liens in favor of Collateral Agent in
and to the Collateral and shall constitute Obligations hereunder. The Protective
Advances shall constitute Obligations hereunder which may be charged to the Loan
Account in accordance with Section 2.14(f). Company shall pay the unpaid
principal amount and all unpaid and accrued interest of each Protective Advance
on the earlier of the Maturity Date and the date on which demand for payment is
made by the applicable Agent. The applicable Agent shall notify each Lender and
Company in writing of each such Protective Advance, which notice shall include a
description of the purpose of such Protective Advance. Without limitation to its
obligations pursuant to Section 9.6, each Lender agrees that it shall make
available to the applicable Agent, upon such Agent’s demand, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Protective Advance. If such funds are not made available to the
applicable Agent by such Lender, such Agent shall be entitled to recover such
funds on demand from such Lender, together with interest thereon for each day
from the date such payment was due until the date such amount is paid to the
applicable Agent, at the Federal Funds Rate for three Business Days and
thereafter at the Base Rate.

Section 2.3. Pro Rata Shares. The Term Loan shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make the Term Loan requested
hereunder nor shall any Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make the Term Loan requested hereunder.

Section 2.4. Use of Proceeds. The proceeds of the Term Loan together with the
proceeds of the ABL Loans made on the Closing Date shall be applied by Company
to repay the Existing Credit Agreement Indebtedness and the Existing Notes
Indebtedness. No portion of the proceeds of the Term Loan shall be used in any
manner that causes or might cause the Term Loan or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System or any other regulation thereof or to
violate the Exchange Act.

 

  - 38 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 2.5. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Term Loan made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Company’s Obligations in respect of any the Term Loan; and provided further, in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

(b) Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
principal amount of the Term Loan (and stated interest therein) of each Lender
from time to time (the “Register”). The Register shall be available for
inspection by Company, Collateral Agent or Lenders at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
record in the Register the Term Loan, and each repayment or prepayment in
respect of the principal amount of the Term Loan, and any such recordation shall
be conclusive and binding on Company and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect Company’s Obligations in respect of the Term Loan.
Company hereby designates the entity serving as Administrative Agent to serve as
Company’s non-fiduciary agent solely for purposes of maintaining the Register as
provided in this Section 2.5, and Company hereby agrees that, to the extent such
entity serves in such capacity, the entity serving as Administrative Agent and
its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Company (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Company shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Company’s receipt of such notice) a Note or Notes.

Section 2.6. Interest.

(a) Except as otherwise set forth herein, the Term Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(A) in the case of a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or

(B) in the case of a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the
Applicable Margin.

(b) The basis for determining the rate of interest with respect to any portion
of the Term Loan, and the Interest Period with respect to any LIBOR Rate Loan,
shall be selected by Company and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day

 

  - 39 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with LIBOR Rate Loans there shall be no more than six
(6) Interest Periods outstanding at any time. In the event Company fails to
specify between a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such portion of the Term Loan (if
outstanding as a LIBOR Rate Loan) will be automatically converted into a Base
Rate Loan on the last day of the then current Interest Period for such portion
of the Term Loan (or if outstanding as a Base Rate Loan will remain as, or (if
not then outstanding) will be made as, a Base Rate Loan). In the event Company
fails to specify an Interest Period for any LIBOR Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Company shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Company and each
Lender.

(d) Interest payable pursuant to Section 2.6(a) shall be computed on the basis
of a 360 day year, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on the Term Loan, the date
of the making of the Term Loan or the first day of an Interest Period applicable
to any portion of the Term Loan or, with respect to a Base Rate Loan being
converted from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such portion of the Term Loan or the expiration date of an Interest
Period applicable to such portion of the Term Loan or, with respect to a Base
Rate Loan being converted to a LIBOR Rate Loan, the date of conversion of such
Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be excluded;
provided, if a portion of the Term Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that portion of the Term Loan.

(e) Except as otherwise set forth herein, interest on the Term Loan shall be
payable in arrears on and to (i) each Interest Payment Date applicable to the
relevant portion of the Term Loan; (ii) upon any prepayment of the Term Loan,
whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) at maturity, including final maturity.

Section 2.7. Conversion/Continuation.

(a) Subject to Section 2.16 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:

(i) to convert at any time all or any portion of the Term Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type

 

  - 40 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

of Loan to another Type of Loan; provided, a LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such LIBOR Rate
Loan unless Company shall pay all amounts due under Section 2.16 in connection
with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such LIBOR Rate Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount as a LIBOR Rate
Loan.

(b) Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 2:00 p.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Company shall be bound
to effect a conversion or continuation in accordance therewith.

Section 2.8. Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of the Term Loan outstanding and, to
the extent permitted by applicable law, any interest payments on the Term Loan
or any fees or other amounts owed hereunder, shall thereafter bear interest
(including post petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 3% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable portion of the Term Loan (or, in the case of any such fees and
other amounts, at a rate which is 3% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans); provided, in the case of LIBOR
Rate Loans, upon the expiration of the Interest Period in effect at the time any
such increase in interest rate is effective such LIBOR Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 3% per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.8 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of any Agent or
any Lender.

Section 2.9. Fees. The Company agrees to pay to Agents all fees payable by it in
the Fee Letter in the amounts and at the times specified therein.

Section 2.10. Scheduled Repayments of the Term Loan. The principal amount of the
Term Loan shall be repaid in consecutive quarterly installments (each, an
“Installment”) in the aggregate amounts set forth below on the last day of each
Fiscal Quarter (each, an “Installment Date”), commencing March 31, 2013:

 

Fiscal Quarters Ending

   Term Loan Repayments  

March 31, 2013

   $ 5,375,000   

 

  - 41 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

 

Fiscal Quarters Ending

   Term Loan Repayments  

June 30, 2013

   $ 5,375,000   

September 30, 2013

   $ 5,375,000   

December 31, 2013

   $ 5,375,000   

March 31, 2014

   $ 8,062,500   

June 30, 2014

   $ 8,062,500   

September 30, 2014

   $ 8,062,500   

December 31, 2014

   $ 8,062,500   

March 31, 2015

   $ 8,062,500   

June 30, 2015

   $ 8,062,500   

September 30, 2015

   $ 8,062,500   

December 31, 2015

   $ 8,062,500   

March 31, 2016

   $ 8,062,500   

June 30, 2016

   $ 8,062,500   

September 30, 2016

   $ 8,062,500   

December 31, 2016

   $ 8,062,500   

Notwithstanding the foregoing, (x) the Term Loan, together with all other
amounts owed hereunder with respect thereto, shall, in any event, be paid in
full no later than the Maturity Date, and (y) if as of September 30, 2012, the
outstanding ABL Loans plus the outstanding Term Loan is less than $170,000,000,
then the Installments required on the March 31, 2013, June 30,
2013, September 30, 2013, and December 31, 2013 Installment Dates shall be
reduced, on a pro rata basis, dollar-for-dollar by the amount the outstanding
ABL Loans plus the outstanding Term Loan is less than $170,000,000 as of
September 30, 2012.

Section 2.11. Voluntary Prepayments.

(a) Voluntary Prepayments.

(i) Voluntary prepayments shall not be permitted at any time prior to [***] (or
at any time prior to [***], if either (x) as of [***], the Company has not
entered into a letter agreement with a prospective purchaser to consummate
[***], or (y) as of [***], the outstanding ABL Loans plus the outstanding Term
Loan exceeds [***]), but shall be permitted thereafter from time to time as
follows:

(A) with respect to Base Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount; and

 

  - 42 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(B) with respect to LIBOR Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 2.16(c)) in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount.

(ii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of LIBOR Rate Loans,

in each case given to Administrative Agent by 2:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice, by facsimile or telephone to each Lender). Upon
the giving of any such notice, the principal amount of the Term Loan specified
in such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in
Section 2.13(a).

(b) Call Protection. If Company prepays, for any reason, all or any part of the
principal balance of the Term Loan on or prior to February 22, 2015, Company
shall pay to Administrative Agent, for the benefit of all Lenders entitled to a
portion of such prepayment a prepayment premium (the “Prepayment Premium”) on
the amount so prepaid as follows:

 

Relevant period (number of calendar months elapsed since the Closing Date)

   Prepayment Premium as
a percentage of the
amount so prepaid  

on or after 13 and prior to 24

     2.75 % 

on or after 25 and prior to 36

     2.00 % 

Notwithstanding the foregoing, (i) if either (x) as of [***], the Company has
not entered into a letter agreement with a prospective purchaser to consummate
[***], or (y) as of [***], the outstanding ABL Loans plus the outstanding Term
Loan exceeds [***], then the Prepayment Premium payable in connection with any
prepayment of the Term Loan shall be as follows:

 

Relevant period (number of calendar months elapsed since the Closing Date)

   Prepayment Premium as
a percentage of the
amount so prepaid  

on or after 25 and prior to 36

     2.00 % 

 

  - 43 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

and (ii) if Company prepays, for any reason, all or any part of the principal
balance of the Term Loan on or prior to [***] (or, if either (x) as of [***],
the Company has not entered into a letter agreement with a prospective purchaser
to consummate [***], or (y) as of [***], the outstanding ABL Loans plus the
outstanding Term Loan exceeds [***], then, on or prior to [***]), then Company
shall pay to Administrative Agent, for the benefit of all Lenders entitled to a
portion of such prepayment, an amount (the “Yield Maintenance Premium”) equal to
(A) the difference between (1) the aggregate amount of interest which would have
otherwise been payable on the amount of the principal prepayment from the date
of prepayment or reduction until [***] (or, if either (WW) as of [***], the
Company has not entered into a letter agreement with a prospective purchaser to
consummate [***], or (XX) as of [***], the outstanding ABL Loans plus the
outstanding Term Loan exceeds [***], then, until [***]), and (2) the aggregate
amount of interest the Lenders would earn if the prepaid principal amount were
reinvested for the period from the date of prepayment until [***] (or, if either
(YY) as of [***], the Company has not entered into a letter agreement with a
prospective purchaser to consummate [***], or (ZZ) as of [***], the outstanding
ABL Loans plus the outstanding Term Loan exceeds [***], then, until [***]) at
the Treasury Rate (the term “Treasury Rate” shall mean a rate per annum
(computed on the basis of actual days elapsed over a year of 360 days) equal to
the rate determined by Administrative Agent on the date three (3) Business Days
prior to the date of prepayment, to be the yield expressed as a rate listed in
The Wall Street Journal for United States Treasury securities having a term of
not greater than thirty-six (36) months), plus (B) an amount equal to the
Prepayment Premium that would otherwise be payable as if such prepayment had
occurred on the day after [***] (or, if either (AA) as of [***], the Company has
not entered into a letter agreement with a prospective purchaser to consummate
[***], or (BB) as of [***], the outstanding ABL Loans plus the outstanding Term
Loan exceeds [***], then, one day after [***]), and (iii) no Prepayment Premium
or Yield Maintenance Premium shall be payable in connection with (x) any
prepayment of the Term Loan from the proceeds of [***] made within three
(3) Business Days of the receipt by the Company or any of its Subsidiaries of
such proceeds, if [***] occurs prior to [***], or (y) any mandatory prepayment
of the Term Loan made pursuant to Section 2.12(b), Section 2.12(e) or, with
respect to Extraordinary Receipts constituting foreign, United States, state or
local tax refunds, Section 2.12(f).

Section 2.12. Mandatory Prepayments.

(a) Asset Sales. No later than three (3) Business Days following the date of
receipt by Company or any of its Subsidiaries of any Net Proceeds from Asset
Sales in excess of $3,000,000 in the aggregate in any Fiscal Year (other than
with respect to any Net Proceeds from [***] in excess of [***]), Company shall
prepay the ABL Loans and the Term Loan (subject to the applicable provisions of
the Intercreditor Agreement) as set forth in Section 2.13(a) in an aggregate
amount equal to such Net Proceeds; provided, that other than with respect to the
Net Proceeds from [***] that are subject to the mandatory prepayment
requirements of this Section 2.12(a) (for which no reinvestment of such Net
Proceeds shall be permitted), so long as (i) no Default or Event of Default
shall have occurred and be continuing, (ii) Company has delivered Administrative
Agent prior written notice of Company’s intention to apply such monies (the
“Reinvestment Amounts”) to the costs of replacement of the properties or assets
that are the subject of such sale or disposition, (iii) pending such
reinvestment, such Net Proceeds are maintained pursuant to arrangements
reasonably acceptable to the Collateral Agent, which arrangements shall in all
events provide the Collateral Agent with a First Priority Lien on

 

  - 44 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

such Net Proceeds and assure that such Net Proceeds are available to be
reinvested as described herein, and (iv) Company or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, Company and its Subsidiaries shall
have the option to apply such monies in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year to the costs of replacement of the assets that are
the subject of such sale or disposition, unless and to the extent that either
(x) such applicable period shall have expired without such replacement, purchase
or construction being made or completed, or (y) there shall occur an Event of
Default that is continuing, then, in either case, any amounts held for
reinvestment by the Company or its Subsidiaries shall be applied to the Term
Loan and the ABL Loans as required by Section 2.13, on the last day of such
specified period or immediately, in the case of an Event of Default that is
continuing. Nothing contained in this Section 2.12(a) shall permit Company or
any of its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.9.

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Company or any of its Subsidiaries, or
Collateral Agent as loss payee or additional insured, of any Net Proceeds from
insurance or any condemnation, taking or other casualty, Company shall prepay
the ABL Loans and the Term Loan (subject to the applicable provisions of the
Intercreditor Agreement) as set forth in Section 2.13(a) in an aggregate amount
equal to such Net Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, (ii) Company has delivered
Administrative Agent prior written notice of Company’s intention to apply the
Reinvestment Amounts to the costs of replacement of the properties or assets
that are the subject of such condemnation, taking or other casualty,
(iii) pending such reinvestment, such Net Proceeds are maintained pursuant to
arrangements reasonably acceptable to the Collateral Agent, which arrangements
shall in all events provide the Collateral Agent with a First Priority Lien on
such Net Proceeds and assure that such Net Proceeds are available to be
reinvested as described herein, and (iv) Company or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, Company and its Subsidiaries shall
have the option to apply such monies in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year to the costs of replacement of the assets that are
the subject of such condemnation, taking or other casualty, unless and to the
extent that either (x) such applicable period shall have expired without such
replacement being made or completed, or (y) there shall occur an Event of
Default that is continuing, then, in either case, any amounts held for
reinvestment by the Company or its Subsidiaries shall be applied to the Term
Loan and the ABL Loans as required by Section 2.13, on the last day of such
specified period or immediately, in the case of an Event of Default that is
continuing.

(c) Issuance of Equity Securities. On the date of receipt by Company of any Cash
proceeds from a capital contribution to, or the issuance of any Capital Stock
of, Company or any of its Subsidiaries (other than Capital Stock issued
(i) pursuant to any employee stock or stock option compensation plan, or
(ii) for purposes approved in writing by Required Lenders, Company shall prepay
the Term Loan as set forth in Section 2.13(a) in an aggregate amount equal to
100% of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses.

 

  - 45 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Issuance of Debt. On the date of receipt by Company or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Company or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Company shall prepay the Term
Loan as set forth in Section 2.13(a) in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year 2012), Company
shall, no later than ninety days after the end of such Fiscal Year, prepay the
Term Loan in an aggregate amount equal to 75% of such Consolidated Excess Cash
Flow. Any amounts prepaid pursuant to this Section 2.12(e) with respect to any
Fiscal Year in excess of 75% of Consolidated Excess Cash Flow shall be treated
as voluntary prepayments made pursuant to Section 2.11(a).

(f) Extraordinary Receipts. On the date of receipt by Company or any of its
Subsidiaries of any Extraordinary Receipts in excess of $500,000 in the
aggregate in any Fiscal Year, Company shall prepay the Term Loan in the amount
of such Extraordinary Receipts in excess of $500,000.

(g) Prepayment Certificate. Concurrently with any prepayment of the Term Loan
pursuant to Sections 2.12(a) through 2.12(f), Company shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow and compensation owing to Lenders under Section 2.11(b), if any, as
the case may be. In the event that Company shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Company shall promptly make an additional prepayment of the Term Loan, and
Company shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

Section 2.13. Application of Prepayments.

(a) Application of Prepayments. Except in connection with any Waivable Mandatory
Prepayment provided for in Section 2.13(b), so long as no Application Event has
occurred and is continuing, and subject to the terms of the Intercreditor
Agreement, any mandatory prepayment of the Term Loan pursuant to Section 2.12
shall be applied as follows:

(i) with respect to any mandatory prepayment required by Section 2.12(a) or (b):
(A) subject to clause (C), if the Net Proceeds are from any disposition of, or
insurance or any condemnation, taking or other casualty with respect to, any ABL
Priority Collateral, such Net Proceeds shall be applied (x) first, to the ABL
Loans, to the extent required by the ABL Credit Agreement (as in effect on the
date hereof), until paid in full, and (y) second, to the principal of the Term
Loan in the inverse order of maturity, until paid in full; (B) subject to clause
(C), if the Net Proceeds are from the disposition of, or insurance or any
condemnation, taking or other casualty with respect to, any other assets of the
Loan Parties not described in

 

  - 46 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

clause (A), such Net Proceeds shall be applied to the principal of the Term Loan
in the inverse order of maturity, until paid in full; and (C) if the Net
Proceeds are from a disposition of, or insurance or any condemnation, taking or
other casualty with respect to, the assets of any Person, which includes both
(x) ABL Priority Collateral and (y) other assets, such Net Proceeds shall be
applied as follows: (1) an amount not to exceed the net book value of the ABL
Priority Collateral subject to such disposition (determined at the time of such
disposition) shall be applied to the ABL Loans, to the extent required by the
ABL Credit Agreement (as in effect on the date hereof) and (2) the remaining
proceeds shall be applied to the principal of the Term Loan in the inverse order
of maturity, until paid in full; provided that in connection with any prepayment
required hereunder pursuant to Section 2.12(a) in respect of the Net Proceeds
from [***], if ABL Availability immediately after the consummation of [***] is
equal to or greater than [***](after giving effect to any payment to the ABL
Loans with such Net Proceeds from [***] to achieve such ABL Availability amount)
then an amount equal to all Net Proceeds from [***] shall be applied to the
principal of the Term Loan in the inverse order of maturity, until paid in full;
and

(ii) with respect to mandatory prepayments required by Sections 2.12(c) through
(f): to the principal of the Term Loan in the inverse order of maturity, until
paid in full.

(b) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event Company is required to make any mandatory
prepayment (other than any mandatory prepayment required by Section 2.12(a) in
connection with [***]) (a “Waivable Mandatory Prepayment”) of the Term Loan, not
less than three Business Days prior to the date (the “Required Prepayment Date”)
on which Company is required to make such Waivable Mandatory Prepayment, Company
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding a
portion of the Term Loan of the amount of such Lender’s Pro Rata Share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option to refuse such amount by giving
written notice to Company and Administrative Agent of its election to do so on
or before the first Business Day prior to the Required Prepayment Date (it being
understood that any Lender which does not notify Company and Administrative
Agent of its election to exercise such option to refuse such amount on or before
the first Business Day prior to the Required Prepayment Date shall be deemed to
have elected, as of such date, not to exercise such option to refuse such
amount). On the Required Prepayment Date, Company shall pay to Administrative
Agent the amount of the Waivable Mandatory Prepayment, which amount shall be
applied (i) in an amount equal to that portion of the Waivable Mandatory
Prepayment payable to those Lenders that have elected not to exercise such
option to refuse such amount, to prepay the Term Loan of such Lenders (which
prepayment shall be applied to the scheduled Installments of principal of the
Term Loan in accordance with Section 2.13(a)), and (ii) to the extent of any
excess, to those Lenders that have elected not to exercise such option to refuse
such amount, on a pro rata basis. For the avoidance of doubt, in no event shall
any Lender have any right or option to refuse any voluntary prepayment of the
Term Loan made in accordance with Section 2.11, including, without limitation,
any voluntary prepayment of the Term Loan made out of proceeds of [***] in
excess of the mandatory prepayment required under Section 2.12(a).

 

  - 47 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Application of Prepayments to Base Rate Loans and LIBOR Rate Loans. Any
prepayment of the Term Loan shall be applied first to Base Rate Loans to the
full extent thereof before application to LIBOR Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.16(c).

(d) At any time an Application Event has occurred and is continuing, all
payments shall be applied pursuant to Section 2.14(h). Nothing contained herein
shall modify the provisions of Section 2.14(b) regarding the requirement that
all prepayments be accompanied by accrued interest and fees on the principal
amount being prepaid to the date of such prepayment and the applicable Yield
Maintenance Premium and Prepayment Premium, or any requirement otherwise
contained herein to pay all other amounts as the same become due and payable.

Section 2.14. General Provisions Regarding Payments.

(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent, for the account of Lenders, not later than
12:00 p.m. (New York City time) to Administrative Agent’s Account or via wire
transfer of immediately available funds to account 01-478-305 (ABA number
021-001-033) maintained by Administrative Agent with Deutsche Bank Trust Company
Americas; funds received by Administrative Agent after that time on such due
date shall be deemed to have been paid by Company on the next Business Day.

(b) All payments in respect of the principal amount of the Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, the Yield Maintenance Premium, the Prepayment Premium and all
commitment fees and other amounts payable with respect to the principal amount
being repaid or prepaid.

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

 

  - 48 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(f) The Lenders and Company also hereby authorize Administrative Agent to, and
Administrative Agent may, from time to time, charge the Loan Account with any
amount due and payable by Company under any Loan Document. Each of the Lenders
and Company agrees that Administrative Agent shall have the right to make such
charges whether or not any Default or Event of Default shall have occurred and
be continuing. Any amount charged to the Loan Account shall be deemed a part of
the Term Loan hereunder made by the Lenders to Company, funded by Administrative
Agent on behalf of the Lenders and subject to Section 2.1. The Lenders and
Company confirm that any charges which Administrative Agent may so make to the
Loan Account as herein provided will be made as an accommodation to Company and
solely at Administrative Agent’s discretion, provided that Administrative Agent
shall from time to time upon the request of Collateral Agent, charge the Loan
Account of Company with any amount due and payable under any Loan Document.

(g) Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company and each
applicable Lender (confirmed in writing) if any payment is non conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the Default Rate
determined pursuant to Section 2.8 from the date such amount was due and payable
until the date such amount is paid in full.

(h) At any time an Application Event has occurred and is continuing, or the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1,
all payments or proceeds received by any Agent hereunder or under any Collateral
Document in respect of any of the Obligations, including, but not limited to all
proceeds received by any Agent in respect of any sale, any collection from, or
other realization upon all or any part of the Collateral, shall be applied in
full or in part, subject to the provisions of this Agreement and the
Intercreditor Agreement, as follows:

first, ratably to pay the Obligations in respect of any fees (other than any
Yield Maintenance Premium and Prepayment Premium), expense reimbursements,
indemnities and other amounts then due and payable to the Agents until paid in
full;

second, ratably to pay interest then due and payable in respect of Protective
Advances until paid in full;

third, ratably to pay principal of Protective Advances then due and payable
until paid in full;

fourth, ratably to pay the Obligations in respect of any fees (other than any
Yield Maintenance Premium and Prepayment Premium) and indemnities then due and
payable to the Lenders until paid in full;

 

  - 49 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

fifth, ratably to pay interest then due and payable in respect of the Term Loan
until paid in full;

sixth, ratably to pay principal of the Term Loan until paid in full;

seventh, ratably to pay the Obligations in respect of any Yield Maintenance
Premium and Prepayment Premium then due and payable to the Lenders until paid in
full;

eighth, to the ratable payment of all other Obligations then due and payable
until paid in full.

(i) For purposes of Section 2.14(h), “paid in full” means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not same
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.

(j) In the event of a direct conflict between the priority provisions of
Section 2.14(h) and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of
Section 2.14(h) shall control and govern.

Section 2.15. Ratable Sharing. Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of the Term Loan made and applied in accordance with the terms
hereof), through the exercise of any right of set off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Company or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the

 

  - 50 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

Section 2.16. Making or Maintaining LIBOR Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination, whereupon (i) no portion of the Term Loan may be made as, or
converted to, LIBOR Rate Loans until such time as Administrative Agent notifies
Company and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
Company with respect to the portion of the Term Loan in respect of which such
determination was made shall be deemed to be rescinded by Company.

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by facsimile
or by telephone confirmed in writing) to Company and Administrative Agent of
such determination (which notice Administrative Agent shall promptly transmit to
each other Lender). Thereafter (A) the obligation of the Affected Lender to make
any portion of the Term Loan as, or to convert any portion of the Term Loan to,
LIBOR Rate Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (B) to the extent such determination by the Affected Lender
relates to a LIBOR Rate Loan then being requested by Company pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such portion of the Term Loan as (or continue such portion of the Term Loan
as or convert such portion of the Term Loan to, as the case may be) a Base Rate
Loan, (C) the Affected Lender’s obligation to maintain its outstanding LIBOR
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (D) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a

 

  - 51 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

LIBOR Rate Loan then being requested by Company pursuant to a Funding Notice or
a Conversion/Continuation Notice, Company shall have the option, subject to the
provisions of Section 2.16(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by facsimile
or by telephone confirmed in writing) to Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this Section 2.16(b) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain any portion of the Term
Loan as, or to convert any portion of the Term Loan to, LIBOR Rate Loans in
accordance with the terms hereof.

(c) Compensation for Breakage or Non Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBOR Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that portion of the Term Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(iii) if any prepayment of any of its LIBOR Rate Loans is not made on any date
specified in a notice of prepayment given by Company.

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.16 and under Section 2.17 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (a)(i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.16 and under Section 2.17.

 

  - 52 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 2.17. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.18 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law, or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi Governmental Authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than Taxes or Other Taxes covered by Section 2.18 and the imposition
of, or any change in the rate of, any Tax excluded from the definition of
“Indemnified Taxes” in Section 2.18) with respect to this Agreement or any of
the other Loan Documents or any of its obligations hereunder or thereunder or
any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining its portion of the
Term Loan hereunder or to reduce any amount received or receivable by such
Lender (or its applicable lending office) with respect thereto; then, in any
such case, Company shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to Company (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.17(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that any Change in Law regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s, or
participations therein or other obligations hereunder with respect to the Term
Loan to a level below that which such Lender or such controlling corporation
could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt

 

  - 53 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

by Company from such Lender of the statement referred to in the next sentence,
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling corporation on an after tax basis for
such reduction. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.17(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

Section 2.18. Taxes; Withholding, etc.

(a) Withholding of Taxes. All sums payable by any Loan Party hereunder and under
the other Loan Documents shall (except to the extent required by law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax, other than (i) Taxes imposed on or measured by the recipient’s net income
(however denominated), franchise Taxes and branch profit taxes imposed on the
recipient, in all cases, (A) by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (B) as the result of any other present
or former connection between such recipient and the jurisdiction imposing such
Tax (other than connections arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document), (ii) in the case of a
Lender, United States federal income withholding Taxes imposed on amounts
payable to or for the account of such Lender pursuant to a law in effect on the
date on which such Lender becomes a party hereto or such Lender changes its
lending office, except that this clause (ii) shall not apply to the extent that,
pursuant to this Section 2.18 amounts with respect to such Taxes were payable
either to or for the account of such Lender’s assignor immediately before such
Lender became a party hereto or to or for the account of such Lender immediately
before it changed its lending office, (iii) Taxes attributable to such
recipient’s failure to comply with Section 2.18(d) and (iv) Taxes imposed under
FATCA (all such non-excluded Taxes, collectively or individually, “Indemnified
Taxes”). If any Loan Party or any other Person is required by law to make any
deduction or withholding on account of any Indemnified Tax or Other Tax from any
sum paid or payable by any Loan Party to any Agent or any Lender under any of
the Loan Documents: (1) Company shall notify the Administrative Agent of any
such requirement or any change in any such requirement as soon as Company
becomes aware of it; (2) Company shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on any Loan Party) for its own account or (if that liability is imposed
on any Agent or such Lender, as the case may be) on behalf of and in the name of
such Agent or such Lender; (3) the sum payable by such Loan Party shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, such Agent or such Lender, as the case may
be, receives on the due date a net sum equal to what it would have received had
no such deduction, withholding or payment been required or made; and (4) within
thirty days after paying any sum from which it is required by law to make any
deduction or withholding, Company shall deliver to Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority.

 

  - 54 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Other Taxes. The Loan Parties shall pay to the relevant Governmental
Authorities any present or future stamp or documentary Taxes or any other excise
or property Taxes that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (“Other Taxes”). Within thirty days after
paying any such Other Taxes, each Loan Party shall deliver to Administrative
Agent and any Lender evidence reasonably satisfactory to Administrative Agent
and Lenders that such Other Taxes have been paid to the relevant Governmental
Authority.

(c) Tax Indemnification. The Loan Parties hereby jointly and severally indemnify
and agree to hold each Agent and Lender harmless from and against all
Indemnified Taxes and Other Taxes (including, without limitation, Indemnified
Taxes and Other Taxes imposed on any amounts payable under this Section 2.18)
paid by such Person, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be paid within ten
days from the date on which any Agent or Lender makes written demand therefor
specifying in reasonable detail the nature and amount of such Indemnified Taxes
or Other Taxes.

(d) Evidence of Exemption From U.S. Withholding Tax.

(i) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “Non-US Lender”) shall deliver to Administrative Agent
(for transmission to Company upon Company’s written request), on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or on or prior to the date such Person becomes a Lender
hereunder, and at such other times as may be reasonably requested by the
Administrative Agent or any Loan Party, (i) two original copies of Internal
Revenue Service Form W-8IMY (with appropriate attachments), W-8BEN or W-8ECI (or
any successor forms), as applicable, properly completed and duly executed by
such Lender to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Loan Documents, and (ii) if such Lender is claiming complete exemption from
United States federal income tax under Section 871(h) or 881(c) of the Internal
Revenue Code, a U.S. Tax Compliance Certificate, properly completed and duly
executed by such Lender to the effect that such Non-U.S. Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a
“10-percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code; and
executed copies of the Internal Revenue Service Form W-8BEN. Each Lender
required to deliver any forms or certificates with respect to United States
federal income tax withholding matters pursuant to this Section 2.18(d) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms or certificates, whenever a lapse in time or change in circumstances
renders such forms or certificates obsolete or inaccurate in any material
respect, that such Lender shall deliver to Administrative Agent (for
transmission to Company upon Company’s written request) two new original copies
of Internal Revenue Service Form W-8IMY (with appropriate attachments thereto),
W-8BEN or W-8ECI, as applicable, and, if applicable, a U.S. Tax Compliance
Certificate (or any successor forms), as the case may be, properly completed and
duly executed by such Lender, or notify Administrative Agent and Company of

 

  - 55 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

its inability to deliver any such forms or certificates. Notwithstanding the
above, a Non-US Lender shall not be required to deliver any form pursuant to
this Section 2.18(d)(i) that such Non-US Lender is not legally able to deliver.

(ii) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Company and Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by Company or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Company or Administrative Agent as may be necessary for Company and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.18(d)(ii), FATCA shall include any
amendments made to FATCA after the date of this Agreement. Notwithstanding the
above, a Lender shall not be required to deliver any form or other form of
documentation pursuant to this Section 2.18(d)(ii) that such Non-US Lender is
not legally able to deliver.

(iii) Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes shall deliver to Administrative Agent (for transmission to
Company upon Company’s written request), on or prior to the Closing Date (in the
case of each such Lender listed on the signature pages hereof on the Closing
Date) or on or prior to the date such Person becomes a Lender hereunder, and at
such other times as may be reasonably requested by the Administrative Agent or
the Company, two original copies of Internal Revenue Service Form W-9 (or any
successor forms) properly completed and duly executed by such Lender to
establish that such Lender is not subject to United States backup withholding
taxes with respect to any payments to such Lender of principal, interest, fees
or other amounts payable under any of the Loan Documents.

(e) Refunds. Each Agent and each Lender agrees that if it determines in its sole
discretion exercised in good faith that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by or on
behalf of any Loan Party, or amounts for which any Loan Party paid additional
amounts under this Section 2.18 (including, without limitation, any Taxes
deducted from any additional sums payable under subsection (a) above), it shall
promptly reimburse the Loan Party to the extent of the amount of any such
recovery (but only to the extent of indemnity payments made, or additional
amount paid, by or on behalf of the Loan Party under this Section 2.18 with
respect to the Indemnified Taxes or Other Taxes giving rise to such recovery);
provided, however, that the Loan Party, upon the request of such Person, agrees
to promptly repay to such Person the amount paid over to the Loan Party
(together with any penalties, interest or other charges imposed by the relevant
Governmental Authority), in the event such Person is required to repay such
amount to the relevant Governmental Authority. Notwithstanding anything to the
contrary in this paragraph, in no event will the Administrative Agent or any
Lender be required to pay any amount to the

 

  - 56 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Borrower pursuant to this paragraph if the payment of which would place the
Administrative Agent or any Lender in a less favorable net after-Tax position
than such Agent or Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 2.18(e) shall not be construed to require any Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to any Loan Party or any other Person.

Section 2.19. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
portion of the Term Loan, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.16,
2.17 or 2.18, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.16, 2.17 or 2.18 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such portion of the Term Loan through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such portion of the Term Loan or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.19 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by Company pursuant to this Section 2.19 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to Company
(with a copy to Administrative Agent) shall be conclusive absent manifest error.

Section 2.20. Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.17, 2.18 or 2.19, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or
(b) (i) any Lender shall violate any provision of Section 9.5(c) (a “Defaulting
Lender”), and (ii) such Defaulting Lender shall fail to cure such violation
within five Business Days after Company’s request that it cure such default; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased Cost Lender, Defaulting Lender or Non Consenting
Lender (the “Terminated Lender”), Collateral Agent may (and shall, in the case
of an Increased-Cost Lender, only after receiving written request from Company
to remove such Increased-Cost Lender), by giving written notice to Company and
any Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby

 

  - 57 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

irrevocably agrees) to assign its outstanding portion of the Term Loan, if any,
in full to one or more Eligible Assignees (each a “Replacement Lender”) in
accordance with the provisions of Section 10.6 and Terminated Lender shall pay
any fees payable thereunder in connection with such assignment; provided, (1) on
the date of such assignment, the Replacement Lender shall pay to Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, the outstanding portion of the Term Loan of the
Terminated Lender, and (B) an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Lender pursuant to Section 2.9; (2) on the
date of such assignment, Company shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.17 or 2.18; and (3) in the event such
Terminated Lender is a Non Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1. Closing Date. The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:

(a) Loan Documents. Collateral Agent shall have received sufficient copies of
each Loan Document (other than Collateral Access Agreements, Control Agreements,
and Mortgages, which shall be delivered pursuant to Section 5.16) originally
executed and delivered by each applicable Loan Party for each Lender.

(b) Organizational Documents; Incumbency. Collateral Agent shall have received
(i) sufficient copies of each Organizational Document executed and delivered by
each Loan Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Loan Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each Loan Party approving and authorizing the execution, delivery and
performance of this Agreement, the other Loan Documents and the ABL Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Closing Date; and (v) such other documents as Collateral Agent may
reasonably request.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Company and its Subsidiaries shall be as set forth on
Schedule 4.1.

 

  - 58 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Existing Credit Agreement Indebtedness. On the Closing Date, Company and its
Subsidiaries shall have (i) repaid in full with the proceeds of the Term Loan
all Existing Credit Agreement Indebtedness, (ii) terminated any commitments to
lend or make other extensions of credit thereunder, (iii) delivered to
Collateral Agent a payoff letter respecting the release upon the receipt of such
payment of all Liens securing Existing Credit Agreement Indebtedness or other
obligations of Company and its Subsidiaries thereunder being repaid on the
Closing Date, and (iv) made arrangements satisfactory to Collateral Agent with
respect to the cancellation of any letters of credit outstanding thereunder or
the issuance of letters of credit under the ABL Loan Documents to support the
obligations of Company and its Subsidiaries with respect thereto.

(e) Existing Notes Indebtedness. On the Closing Date, Company and its
Subsidiaries shall have (i) repaid in full with the proceeds of the Term Loan
all Existing Notes Indebtedness, and (ii) delivered to Collateral Agent a payoff
letter respecting the release upon such payment of all Liens securing Existing
Notes Indebtedness or other obligations of Company and its Subsidiaries
thereunder being repaid on the Closing Date.

(f) ABL Loan Documents. On the Closing Date, the Collateral Agent shall have
received copies of the ABL Loan Documents, certified as true and correct copies
thereof by an Authorized Officer of the Company, together with a certificate of
an Authorized Officer of the Company stating that such agreements remain in full
force and effect and that none of the Loan Parties has breached or defaulted in
any of its obligations under such agreement.

(g) Sources and Uses. On or prior to the Closing Date, Company shall have
delivered to Collateral Agent Company’s reasonable best estimate of all sources
and uses of Cash and other proceeds on the Closing Date.

(h) Governmental Authorizations and Consents. Each Loan Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents and the ABL Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Collateral Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Loan Documents and the ABL Loan Documents or
the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

(i) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

(i) evidence satisfactory to Collateral Agent of the compliance by each Loan
Party of their obligations under the Pledge and Security Agreement, the Canadian
Pledge Documents, the Finnish Pledge Documents, the Netherlands Pledge
Documents, the UK Pledge Documents and the other Collateral Documents (other
than the Collateral Access

 

  - 59 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Agreements, Control Agreements and Mortgages), including, without limitation,
their obligations to authorize or execute, as the case may be, and deliver UCC
financing statements, originals of securities, instruments and chattel paper and
any agreements governing deposit and/or securities accounts as provided therein
and a duly executed authorization to pre-file UCC-1 financing statements,
together with (A) appropriate financing statements on Form UCC-1 duly filed in
such office or offices as may be necessary or, in the opinion of Collateral
Agent, desirable to perfect the security interests purported to be created by
each Pledge and Security Agreement and (B) evidence satisfactory to Collateral
Agent of the filing of such UCC-1 financing statements;

(ii) A completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of each Loan Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any assets or property of any Loan
Party in the jurisdictions specified in the Perfection Certificate, together
with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens and any such financing statements for which a payoff letter has
been provided to Collateral Agent and the obligations in respect thereof have
been paid in full on the Closing Date); and

(iii) evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
clause (b) or clause (c) of the definition of Permitted Indebtedness) and made
or caused to be made any other filing and recording (other than as set forth
herein) reasonably required by Collateral Agent.

(j) Environmental Reports. Collateral Agent shall have received reports and
other information, in form, scope and substance reasonably satisfactory to
Collateral Agent, regarding environmental matters relating to the Real Estate
Assets listed on Schedule 3.1(i), which reports shall include a Phase I Report
for Vactor Manufacturing, Inc., dated April 21, 2011, a copy of which has been
provided to Collateral Agent.

(k) Financial Statements; Projections. Lenders shall have received from Company
(i) the Historical Financial Statements, (ii) pro forma unaudited consolidated
and consolidating balance sheets of Company and its Subsidiaries as at the end
of the December 2011 fiscal month, subject to annual audit adjustments, and
reflecting the consummation of the transactions contemplated by the ABL Loan
Documents, and the other transactions contemplated by the Loan Documents to
occur on or prior to the Closing Date, which pro forma financial statements
shall be in form and substance reasonably satisfactory to Collateral Agent, and
(iii) the Projections.

(l) Evidence of Insurance. Collateral Agent shall have received a certificate
from Company’s insurance broker or other evidence satisfactory to it that all
insurance

 

  - 60 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

required to be maintained pursuant to Section 5.5 is in full force and effect,
together with endorsements naming Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.5, in each case, in form and substance reasonably satisfactory
to Collateral Agent.

(m) Opinions of Counsel to Loan Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of (i) Thompson Coburn LLP and the Company’s general counsel, counsel for Loan
Parties, as to such matters as Collateral Agent may reasonably request, and
(ii) foreign counsel with respect to each of (A) the Canadian Pledge Documents,
(B) the Finnish Pledge Documents, (C) the Netherlands Pledge Documents, and
(D) the UK Pledge Documents, in each case, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Collateral Agent (and
each Loan Party hereby instructs such counsel to deliver such opinions to Agents
and Lenders).

(n) Fees. Company shall have paid to each Agent, the fees payable on the Closing
Date referred to in the Fee Letter.

(o) Solvency Certificate. On the Closing Date, Collateral Agent shall have
received a Solvency Certificate of the chief financial officer of Company
substantially in the form of Exhibit E-2, dated as of the Closing Date and
addressed to the Agents and Lenders, and in form, scope and substance reasonably
satisfactory to the Agents, with appropriate attachments and demonstrating that
after giving effect to the repayment of the Existing Credit Agreement
Indebtedness, the repayment of the Existing Notes Indebtedness, the incurrence
of the Term Loan and the incurrence of the ABL Indebtedness, Company and its
Subsidiaries, taken as a whole, are and will be Solvent.

(p) Closing Date Certificate. Company shall have delivered to the Agents an
originally executed Closing Date Certificate, together with all attachments
thereto.

(q) Closing Date. Lenders shall have made the Term Loan to Company on or before
February 22, 2012.

(r) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of Collateral Agent, singly or in the aggregate,
materially impairs any of the transactions contemplated by the Loan Documents,
the ABL Loan Documents, or that could have a Material Adverse Effect.

(s) Minimum EBITDA and ABL Availability. The Company shall demonstrate in form
and substance reasonably satisfactory to Collateral Agent that on the Closing
Date and immediately after giving effect to any Credit Extensions to be made on
the Closing Date, the incurrence of the ABL Indebtedness, the repayment of the
Existing Credit Agreement Indebtedness, the repayment of the Existing Notes
Indebtedness, and including the payment of all Transaction Costs required to be
paid in Cash, Company shall have generated trailing twelve month Consolidated
EBITDA for the period ending December 31, 2011 and ABL Availability plus Cash as
of the Closing Date, of at least $48,000,000 and $30,000,000, respectively.

 

  - 61 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(t) Maximum Leverage Ratio. The Historical Financial Statements and the pro
forma balance sheet delivered pursuant to Section 3.1(k) shall demonstrate in
form and substance reasonably satisfactory to Collateral Agent that on the
Closing Date and immediately after giving effect to any Credit Extensions to be
made on the Closing Date, the incurrence of the ABL Indebtedness, the repayment
of the Existing Credit Agreement Indebtedness, the repayment of the Existing
Notes Indebtedness, and including the payment of all Transaction Costs required
to be paid in Cash, the ratio of (i) net senior Indebtedness for Company and its
Subsidiaries as of the Closing Date to (ii) pro forma Consolidated EBITDA for
the twelve-month period ending December 31, 2011 shall not be greater than
4.70:1.00.

(u) No Material Adverse Effect. Since December 31, 2011, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.

(v) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken by Company or any Guarantor in connection with the
transactions contemplated hereby and all documents incidental thereto not
previously found acceptable by Collateral Agent and its counsel shall be
satisfactory in form and substance to Collateral Agent and such counsel, and
Collateral Agent, and such counsel shall have received all such counterpart
originals or certified copies of such documents as Collateral Agent may
reasonably request.

(w) Service of Process. On the Closing Date, Administrative Agent shall have
received evidence that each Loan Party has appointed an agent in New York City
for the purpose of service of process in New York City and such agent shall
agree in writing to give Administrative Agent notice of any resignation of such
service agent or other termination of the agency relationship.

(x) Amendments to Operating Agreements and Partnership Agreements. On the
Closing Date, Collateral Agent shall have received amendments to each of the
following: (i) the Limited Liability Company Agreement of Federal Signal
Technologies, LLC, (ii) the Limited Liability Company Agreement of VESystems,
LLC, (iii) the Operating Agreement of FS Lighting, LLP, and (iv) the Operating
Agreement of Jetstream of Houston, LLP, providing that the membership or
partnership interests, as applicable, of each such entity, shall be securities
governed by Article 8 of the UCC as in effect from time to time in the State of
New York, each in form, scope and substance reasonably satisfactory to the
Agents.

(y) Funding Notice. Collateral Agent shall have received a Funding Notice
executed by an Authorized Officer of the Company.

(z) Representations and Warranties. As of the Closing Date, the representations
and warranties contained herein and in each other Loan Document, certificate or
other writing delivered to any Agent or any Lender pursuant hereto or thereto on
or prior to the Closing Date shall be true and correct in all material respects
(except that such materiality

 

  - 62 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of that
Credit Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date.

(aa) No Default or Event of Default. As of the Closing Date, no event shall have
occurred and be continuing or would result from the consummation of the
transactions contemplated hereby that would constitute a Default or an Event of
Default.

(bb) Legality. The making of the Term Loan shall not contravene any law, rule or
regulation applicable to any Agent or any Lender.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Loan Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct:

Section 4.1. Organization; Requisite Power and Authority; Qualification. Each of
Company and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby and, in the case of Company, to make
the borrowings hereunder, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

Section 4.2. Capital Stock and Ownership. The Capital Stock of each of Company
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Company or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Capital Stock of Company or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Company or any of its Subsidiaries of any additional membership

 

  - 63 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

interests or other Capital Stock of Company or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Company or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Company and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.

Section 4.3. Due Authorization. The execution, delivery and performance of the
Loan Documents and the ABL Loan Documents have been duly authorized by all
necessary action on the part of each Loan Party that is a party thereto.

Section 4.4. No Conflict. The execution, delivery and performance by Loan
Parties of the Loan Documents and the ABL Loan Documents to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not (a) violate any material provision of any law or
any governmental rule or regulation applicable to Company or any of its
Subsidiaries, any of the Organizational Documents of Company or any of its
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on Company or any of its Subsidiaries; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any material Contractual Obligation of Company or any of its
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Company or any of its Subsidiaries
(other than any Liens created under any of the Loan Documents in favor of
Collateral Agent, on behalf of Secured Parties or Liens created under any of the
ABL Loan Documents in favor of the ABL Collateral Agent); (d) result in any
default, noncompliance, suspension revocation, impairment, forfeiture or
non-renewal of any material permit, license, authorization or approval
applicable to its operations or any of its properties; or (e) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to Lenders.

Section 4.5. Governmental Consents. The execution, delivery and performance by
Loan Parties of the Loan Documents and the ABL Loan Documents to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents and the ABL Loan Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
or the ABL Collateral Agent for filing and/or recordation, as of the Closing
Date.

Section 4.6. Binding Obligation. Each Loan Document and ABL Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto and
is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

Section 4.7. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial

 

  - 64 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year end adjustments. As
of the Closing Date, neither Company nor any of its Subsidiaries has any
contingent liability or liability for taxes, long term lease or unusual forward
or long term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Company and its Subsidiaries taken as a whole.

Section 4.8. Projections. On and as of the Closing Date, the Company has
heretofore furnished to each Agent and each Lender (a) projected quarterly
balance sheets, income statements and statements of cash flows of Company and
its Subsidiaries for the period of Fiscal Year 2012 through and including Fiscal
Year 2016, and (b) projected annual balance sheets, income statements and
statements of cash flows of Company and its Subsidiaries for the period of
Fiscal Year 2012 through and including Fiscal Year 2016, (collectively, the
projections referred to in the foregoing clauses (a) and (b), the
“Projections”). Such Projections are based on good faith estimates and
assumptions made by the management of Company; provided, the Projections are not
to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Closing Date,
management of Company believed that the Projections were reasonable and
attainable. Such Projections, as so updated, shall be believed by Company at the
time furnished to be reasonable, shall have been prepared on a reasonable basis
and in good faith by Company, and shall have been based on assumptions believed
by Company to be reasonable at the time made and upon the best information then
reasonably available to Company, and Company shall not be aware of any facts or
information that would lead it to believe that such projections, as so updated,
are not attainable.

Section 4.9. No Material Adverse Effect. Since December 31, 2011, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

Section 4.10. Adverse Proceedings, etc. As of the Closing Date, there are no
Adverse Proceedings, individually or in the aggregate, (a) that relate to any
Loan Document or any ABL Loan Document or the transactions contemplated hereby
or thereby, or (b) if adversely determined, could reasonably be expected to have
a Material Adverse Effect. As of the Closing Date, there are no Adverse
Proceedings, individually, that if adversely determined, could reasonably be
expected to, except as set forth in Schedule 4.10, result in the payment of any
judgment, order or award by the Company or any of its Subsidiaries in excess of
$1,000,000 (net of insurance proceeds). Neither Company nor any of its
Subsidiaries (i) is in violation of any applicable laws that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Company and its
Subsidiaries have paid in full all sums owing or claimed for labor, materials,
supplies, personal property, and services of every kind and character used,
furnished or installed in or on any Real Estate Asset that are now due and owing
and no claim for same exists, except such claims as have arisen in the ordinary
course of business and that are not yet past due.

 

  - 65 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 4.11. Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Company and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes due and payable and all
assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Company knows of no proposed tax assessment against Company or any of its
Subsidiaries which is not being actively contested by Company or such Subsidiary
in good faith and by appropriate proceedings; provided, such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

Section 4.12. Properties.

(a) Title. Each of Company and its Subsidiaries has (i) good, marketable and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good and valid title to (in the case of all other personal
property), in the case of the Loan Parties all of their respective properties
and assets listed on Schedule 4.12 (in the case of Real Estate Assets) and, in
the case of Company and its Subsidiaries all other property and assets,
reflected in their respective Historical Financial Statements referred to in
Section 4.7 and in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.9. All Real Estate Asset and other properties and
assets are in good working order and condition, ordinary wear and tear excepted,
and all Real Estate Assets and other properties and assets are free and clear of
Liens, other than Permitted Liens which in the aggregate do not materially and
adversely affect the value, operation or use of any of the Real Estate Assets
and/or other properties and assets.

(b) Real Estate. (i) As of the Closing Date, Schedule 4.12 contains a true,
accurate and complete list of (A) the property addresses of all fee interest
Real Estate Assets of Company and/or its Subsidiaries (and all other interests
(leasehold or otherwise) in Real Estate Assets of each Loan Party specifying the
interest therein, (B) all leases, subleases, assignments of leases, licenses,
concessions and other agreements (whether written or oral, collectively,
“Leases”) (together with all amendments, modifications, supplements, guarantees,
renewals or extensions of any thereof) affecting each Real Estate Asset of the
Loan Parties, regardless of whether such Loan Party is the landlord or tenant,
sublandlord or subtenant, licensor or licensee, concessionaire or concessionee
or otherwise (whether directly or as an assignee or successor in interest) under
such Lease, other than those Leases which are month-to-month, terminable at will
and immaterial to the business of the Loan Parties, and (C) the termination
date, annual base rent and extension options under each such lease, sublease,
license, concession or other agreement. Each agreement described in clause
(B) of the immediately preceding sentence is in full force and effect and no
Loan Party has knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of such Loan Party, enforceable against such party in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization,

 

  - 66 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles. To the best knowledge of each Loan Party, no other
party to any such agreement is in default of its obligations thereunder, and no
Loan Party (or any other party to any such agreement) has at any time delivered
or received any notice of default which remains uncured under any Lease and, as
of the Closing Date, no event has occurred which, with the giving of notice or
the passage of time or both, would constitute a default under any Lease. There
are no claims for payment for work, labor or materials affecting the Real Estate
Assets which are or may become a Lien, and no third party has any right to
occupy or use any portion of the Real Estate Assets, except as disclosed on
Schedule 4.12. Each Loan Party is currently in occupancy of each real property
described in an agreement included in clause (B) above pursuant to which a Loan
Party is the tenant, subtenant, licensee or concessionee thereunder. No consent
or approval of any landlord or other third party in connection with any Lease is
necessary for any Loan Party to enter into and execute the Loan Documents to
which it is a party.

(ii) Except as provided in the Elgin Sale and Leaseback Documents and the
University Park Sale and Leaseback Documents neither the Company nor any
Subsidiary has an option to purchase or otherwise acquire an interest in any
real property. None of the Company or any of its Subsidiaries is subject to any
contractual obligations to purchase, lease or otherwise acquire an interest in
any real property.

(iii) To the knowledge of each Loan Party, there is no pending or threatened
(A) zoning application or proceeding, (B) condemnation, eminent domain or taking
proceeding, (C) tax certiorari proceeding or other tax contest or dispute, or
(D) other claim, action or proceeding or other matter relating to any Real
Property or portion of either thereof or interest therein that would materially
adversely affect the ownership, use or occupancy or value thereof, including,
but not limited to, for the relocation of roadways providing access or other
means of ingress or egress to the Real Property.

(iv) The current use of each Real Property does not violate any requirements of
law in any material respect, including parking, building and zoning and land use
laws, ordinances, regulations and codes. Company and each Subsidiary has, and is
in compliance with, in all material respects, all permits, certificates of
occupancy, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate each Real
Property owned, leased, managed or operated by such Person, and no claims are
pending asserting that any Real Property is not in material compliance with
applicable permits and other governmental approvals. Neither the Company nor any
Subsidiary is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority, and neither the Company nor any Subsidiary
has committed any act which may give any Governmental Authority the right to
cause the Company or any Subsidiary to forfeit any Real Property or any part
thereof or any monies paid in performance of such party’s obligations under any
of the Loan Documents. No legal proceedings are pending or, to the knowledge of
each Loan Party, threatened with respect to the zoning of any Real Property. The
use being made of each Real Property is in conformity in all material respects
with the certificate of occupancy issued for such Real Property and all other
restrictions, covenants and conditions affecting such Real Property.

 

  - 67 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 4.13. Environmental Matters. Except as set forth on Schedule 4.13, and
notwithstanding anything to the contrary in this Article IV:

(a) No Environmental Claim has been asserted against any Loan Party or any
predecessor in interest nor has any Loan Party received notice of any threatened
or pending Environmental Claim against Loan Party or any predecessor in
interest, which individually or in the aggregate, could reasonably be expected
to result in a Material Environmental Loss.

(b) There has been no Release of Hazardous Materials in violation of
Environmental Laws and there are no Hazardous Materials present in violation of
Environmental Law at any of the properties currently owned, leased or operated
by any Loan Party or any predecessor in interest, or to the knowledge of any
Loan Party, at any property formerly owned or operated by any Loan Party or at
any disposal or treatment facility which received Hazardous Materials generated
by any Loan Party or any predecessor in interest which, individually or in the
aggregate, could reasonably be expected to result in a Material Environmental
Loss.

(c) The operation of the business of, and each of the properties owned, leased
or operated by, each Loan Party are in compliance with all Environmental Laws,
except for any such failures to comply which, individually or in the aggregated,
could not reasonably be expected to result in a Material Environmental Loss.

(d) Each Loan Party holds and is in compliance with Governmental Authorizations
required under any Environmental Laws in connection with the operations carried
on by it and the properties owned, leased or operated by it, except for any such
failure to hold or comply with such Governmental Authorizations which,
individually or in the aggregate, could not reasonably be expected to prevent or
materially interfere with the ordinary conduct of the business of such Loan
Party or result in a Material Environmental Loss.

(e) No event or condition has occurred or is occurring with respect to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which could reasonably be expected to form the basis of an
Environmental Claim against any Loan Party which, individually or in the
aggregate, could reasonably be expected to result in a Material Environmental
Loss.

(f) No Loan Party has received any notification pursuant to any Environmental
Laws that (i) any work, repairs or construction reasonably calling for the
incurrence of a capital expenditure is required in order for such Loan Party to
continue to comply with any Environmental Laws or any Governmental
Authorization, or (ii) any Governmental Authorization issued pursuant to
Environmental Law is about to be revoked, withdrawn or terminated, which such
revocation, withdrawal or termination could prevent or materially interfere with
the ordinary conduct of the business of such Loan Party.

(g) The Loan Parties have made available to the Collateral Agent true and
complete copies of all material environmental reports, audits and investigations
related to the real property currently or formerly owned, leased or operated by
the Loan Parties or the operations of the Loan Parties thereon.

 

  - 68 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 4.14. No Defaults. Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

Section 4.15. Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date,
which, together with any updates provided pursuant to Section 5.1(l), all such
Material Contracts are in full force and effect and no defaults currently exist
thereunder (other than as described in Schedule 4.15 or in such updates).

Section 4.16. Governmental Regulation. Neither Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Company nor any of its Subsidiaries is
a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

Section 4.17. Margin Stock. Neither Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Term Loan made to such Loan Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

Section 4.18. Employee Matters. Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Company or any of its Subsidiaries, or to the best knowledge of Company
and Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of Company and Company, threatened against
any of them, (b) no strike or work stoppage in existence or threatened involving
Company or any of its Subsidiaries, and (c) to the best knowledge of Company and
Company, no union representation question existing with respect to the employees
of Company or any of its Subsidiaries and, to the best knowledge of Company and
Company, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

Section 4.19. Employee Benefit Plans. Company, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and

 

  - 69 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
except such as it not reasonably likely to have a Material Adverse Effect. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would reasonably be expected to cause such Employee
Benefit Plan to lose its qualified status. No liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Company, any of its Subsidiaries or any of their ERISA
Affiliates. No ERISA Event has occurred or is reasonably expected to occur.
Except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws and except as set forth on Schedule 4.19, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Company, any of
its Subsidiaries or any of their respective ERISA Affiliates. The present value
of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by Company, any of its Subsidiaries or any of their
ERISA Affiliates (determined as of January 1, 2011, on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan by an amount in excess of $38,000,000.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, could not reasonably be expected to result in Material Adverse Effect.
Company, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA in all material respects
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

Section 4.20. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.

Section 4.21. Solvency. Company and its Subsidiaries, taken as a whole, are and,
upon the incurrence of any Credit Extension and ABL Indebtedness by Company and
its Subsidiaries on any date on which this representation and warranty is made,
will be, Solvent.

Section 4.22. Compliance with Statutes, etc. Each of Company and its
Subsidiaries is in compliance with (i) its organizational documents and (ii) all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Company or
any of its Subsidiaries), except such noncompliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

  - 70 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 4.23. Intellectual Property. Each of Company and its Subsidiaries own,
or hold licenses in, all intellectual property, trademarks, trade names,
copyrights, patents, and licenses that are necessary to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.23 is a true,
correct, and complete listing of all material intellectual property, trademarks,
trade names, copyrights and patents as to which a Loan Party is the owner and
all exclusive or material licenses as to which a Loan Party is a licensee;
provided, however, that Company may amend Schedule 4.23 to add additional
intellectual property so long as such amendment occurs by written notice to
Collateral Agent at the time that Company provides its Compliance Certificate
pursuant to Section 5.1(d).

Section 4.24. Inventory and Equipment. The Inventory and Equipment (other than
vehicles or Equipment out for repair and Inventory and Equipment not in excess
of $250,000 at any one location and not in excess of $2,000,000 for all such
locations) of the Loan Parties are not stored with a bailee, warehouseman, or
similar party except as identified on Schedule 4.24, and are located only at, or
in-transit between or to, the locations identified on Schedule 4.24 (as such
Schedule may be updated pursuant to Section 5.12). Each of Company and its
Subsidiaries keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its and its Subsidiaries’ Inventory and the book
value thereof.

Section 4.25. Customers and Suppliers. There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (a) any of Company or its Subsidiaries, on the one
hand, and any customer or any group thereof, on the other hand, or (b) any of
Company or its Subsidiaries, on the one hand, and any supplier or any group
thereof, on the other hand, except (with respect to any matter specified in
clause (a) or (b) of the above, either individually or in the aggregate) such as
is not reasonably likely to have a Material Adverse Effect. There exists no
present state of facts or circumstances that could reasonably be expected to
give rise to or result in any such termination, cancellation, limitation,
modification or change, except such as is not reasonably likely to have a
Material Adverse Effect.

Section 4.26. Insurance. Each of Company and its Subsidiaries keeps its property
adequately insured and maintains (a) insurance to such extent and against such
risks, including fire, as is customary with companies in the same or similar
businesses, (b) workmen’s compensation insurance in the amount required by
applicable law, (c) public liability insurance, which shall include product
liability insurance, in the amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law (including, without limitation, against larceny, embezzlement or
other criminal misappropriation). Schedule 4.26 sets forth a list of all
insurance maintained by each Loan Party on the Closing Date.

Section 4.27. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its Board of Directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders

 

  - 71 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

to the Loan Parties hereunder, both in their separate capacities and as members
of the group of companies. Each Loan Party has determined that execution,
delivery, and performance of this Agreement and any other Loan Documents to be
executed by such Loan Party is within its purpose, will be of direct and
indirect benefit to such Loan Party, and is in its best interest.

Section 4.28. Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, which, if not obtained, could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect, except, to the extent any such condition, event or claim could not be
reasonably be expected to have a Material Adverse Effect.

Section 4.29. Bank Accounts and Securities Accounts. Schedule 4.29 sets forth a
complete and accurate list as of the Closing Date of all deposit, checking and
other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by each Loan Party,
together with a description thereof (i.e., the bank or broker dealer at which
such deposit or other account is maintained and the account number and the
purpose thereof).

Section 4.30. Security Interests. Each Pledge and Security Agreement creates in
favor of Collateral Agent, for the benefit of Secured Parties, a legal, valid
and enforceable security interest in the Collateral secured thereby. Upon the
filing of the UCC-1 financing statements described in Section 3.1(i), the
recording of the Collateral Assignments for Security referred to in each Pledge
and Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and the submission of an
appropriate application requesting that the Lien of Collateral Agent be noted on
the certificate of title or ownership for any motor vehicle, completed and
authenticated by the applicable Loan Party, together with the certificate of
title or ownership, with respect to such motor vehicle, to the applicable state
agency, such security interests in and Liens on the Collateral granted thereby
shall be perfected, First Priority security interests, and no further recordings
or filings are or will be required in connection with the creation, perfection
or enforcement of such security interests and Liens, other than (a) the filing
of continuation statements in accordance with applicable law, (b) the recording
of the Collateral Assignments for Security pursuant to each Pledge and Security
Agreement in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, with respect to after-acquired U.S. patent and
trademark applications and registrations and U.S. copyrights and (c) the
recordation of appropriate evidence of the security interest in the appropriate
foreign registry with respect to all foreign intellectual property.

Section 4.31. PATRIOT ACT and FCPA. To the extent applicable, each Loan Party is
in compliance with (a) the laws, regulations and Executive Orders administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury,
and (b) the Bank Secrecy Act, as amended by the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT Act ) of 2001 (the

 

  - 72 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“PATRIOT Act”). Neither the Loan Parties nor any of their officers, directors,
employees, agents or shareholders acting on the Loan Parties’ behalf shall use
the proceeds of the Term Loan to make any payments, directly or indirectly
(including through any third party intermediary), to any Foreign Official as
defined in the United States Foreign Corrupt Practices Act of 1977, as amended
(the “FCPA”).

Section 4.32. Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates or
written statements furnished to Agents or Lenders or Agent and Lenders by or on
behalf of Company or any of its Subsidiaries for use in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact (known to Company, in the case of any
document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Company or Company to be reasonable at the time made, it being
recognized by Agents and Lenders that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to Company (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Agents and Lenders for use
in connection with the transactions contemplated hereby.

Section 4.33. Dormant Subsidiaries. Each Subsidiary of a Loan Party identified
on Schedule 4.33 (each, a “Dormant Subsidiary”) is a dormant entity, does not
engage in any business or activity, owns only nominal assets (with an aggregate
value not in excess of $1,000,000 for all such Dormant Subsidiaries), and does
not have any liabilities.

Section 4.34. ABL Loan Documents. No Event of Default exists, or has occurred
and is continuing under and as defined in the ABL Loan Documents.

Section 4.35. OFAC. No Loan Party nor any of its Subsidiaries is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Commitment is in effect
and until payment in full of all Obligations, each Loan Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Article
V.

 

  - 73 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 5.1. Financial Statements and Other Reports. Unless otherwise provided
below, Company will deliver to Collateral Agent:

(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each month (including the month which began prior to the Closing
Date), the consolidated and consolidating balance sheet of Company and its
Subsidiaries as at the end of such month and the related consolidated and
consolidating statements of income, consolidated statements of stockholders’
equity and consolidated statements of cash flows of Company and its Subsidiaries
for such month and for the period from the beginning of the then current Fiscal
Year to the end of such month, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year and the corresponding figures from the Financial Plan for the current
Fiscal Year, all in reasonable detail, together with a schedule of
reconciliations for any material reclassifications with respect to prior months
or periods (and, in connection therewith, copies of any restated financial
statements for any impacted month or period), together with a Narrative Report
with respect thereto;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter), the consolidated and consolidating
balance sheets of Company and its Subsidiaries as at the end of such Fiscal
Quarter, the related consolidated and consolidating statements of income,
consolidated stockholders’ equity and consolidated cash flows of Company and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, and a
consolidated and consolidating profit and loss statement for each business
sub-segment of Company and its Subsidiaries for such Fiscal Quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail
(provided, however, that Company may deliver a copy of Company’s Form 10-Q
Report filed with the Securities and Exchange Commission to the Collateral Agent
to satisfy any of the foregoing requirements, to the extent such Form 10-Q
Report satisfies such specific requirement; it being understood that delivery of
a Form 10-Q Report shall not be sufficient to satisfy all of the requirements
set forth in this Section 5.1(b) unless and to the extent such Form 10-Q Report
satisfies each requirement set forth in this Section 5.1(b)), together with a
Financial Officer Certification and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income, consolidated stockholders’ equity and consolidated cash flows of Company
and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto (provided,
however, that Company may deliver a copy of Company’s Form 10-K Report filed
with the Securities and Exchange Commission to the Collateral Agent to satisfy
any of the foregoing requirements, to the extent such Form 10-K Report satisfies
such specific requirement; it being understood that delivery of a Form 10-K
Report shall not be

 

  - 74 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

sufficient to satisfy all of the requirements set forth in this Section 5.1(c)
unless and to the extent such Form 10-K Report satisfies each requirement set
forth in this Section 5.1(c)); and (ii) with respect to such consolidated
financial statements a report thereon of Ernst & Young LLP or other independent
certified public accountants of recognized national standing selected by
Company, and reasonably satisfactory to Collateral Agent (which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

(d) Compliance Certificate. Together with each delivery of financial statements
of Company and its Subsidiaries pursuant to Section 5.1(b) or Section 5.1(c), a
duly executed and completed Compliance Certificate, which shall attach a
schedule detailing amounts outstanding under any Indebtedness in respect of
floorplan financings and letters of credit of Company and its Subsidiaries;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or Section 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to Collateral
Agent;

(f) Notice of Default. Promptly (but in any event within five (5) Business Days)
upon any Authorized Officer of Company obtaining knowledge (i) of the occurrence
of a Default or an Event of Default or that notice has been given to Company or
Company with respect thereto; (ii) that any Person has given any notice to
Company or any of its Subsidiaries or taken any other action with respect to any
event or condition set forth in Section 8.1(b); or (iii) of the occurrence of
any event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Company has taken, is taking and proposes to take
with respect thereto;

(g) Notice of Litigation. Promptly (but in any event within five (5) Business
Days) upon any Authorized Officer of Company obtaining knowledge of (i) the
institution of, or non frivolous threat of, any Adverse Proceeding not
previously disclosed in writing by Company to Lenders, or (ii) any material
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii) if adversely determined, could be reasonably expected to (A) result in the
payment of any judgment, order or award by the Company or any of its

 

  - 75 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Subsidiaries in excess of $1,000,000 (net of insurance proceeds) or (B) have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Company to enable Lenders
and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly (but in any event within five (5) Business Days) upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Company, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(A) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (B) all notices received by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (C) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than thirty
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Term Loan (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Company and its Subsidiaries for each such Fiscal Year,
together with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based, and
(ii) forecasted consolidated statements of income and cash flows of Company and
its Subsidiaries for each month of each such Fiscal Year;

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Collateral
Agent outlining all material insurance coverage maintained as of the date of
such report by Company and its Subsidiaries and all material insurance coverage
planned to be maintained by Company and its Subsidiaries in the immediately
succeeding Fiscal Year;

(k) [Intentionally Omitted].

(l) Notice Regarding Material Contracts. Promptly (but in any event within ten
(10) Business Days) (i) after any Material Contract of Company or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Company or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Collateral Agent, and
an explanation of any actions being taken with respect thereto;

(m) Environmental Reports and Audits. Within five (5) Business Days following
the receipt thereof, copies of all environmental audits and reports with respect
to any

 

  - 76 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

environmental matter which have resulted in or are reasonably likely to result
in a material Environmental Claim asserted against any Loan Party or in any
material Environmental Liabilities and Costs of any Loan Party;

(n) Information Regarding Collateral. Company will furnish to Collateral Agent
prior written notice of any change (a) in any Loan Party’s corporate name,
(b) in any Loan Party’s identity or corporate structure, or (c) in any Loan
Party’s Federal Taxpayer Identification Number. Company agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral and for the Collateral at all
times following such change to have a valid, legal and perfected security
interest as contemplated in the Collateral Documents. Company also agrees
promptly to notify Collateral Agent if any material portion of the Collateral is
damaged or destroyed;

(o) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Company shall deliver to Collateral Agent an Officer’s
Certificate (a) either confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.1(o) and/or identifying such changes, or (b) certifying that all
UCC financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Perfection Certificate or pursuant to clause (a) above to the
extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

(p) Tax Returns. As soon as practicable and in any event within fifteen
(15) Business Days following the filing thereof, copies of each federal income
tax return filed by or on behalf of any Loan Party;

(q) ABL Reports and Amendments. Promptly after delivery or receipt thereof:
(i) copies of all reports (including the borrowing base certificate, and all
accounts receivable agings, accounts payable agings and all Inventory reports)
delivered to or received from the ABL Collateral Agent or the ABL Lenders under
the ABL Loan Documents, and (ii) copies of any amendments, waivers, consents or
other modifications to the ABL Loan Documents; and

(r) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Company or any of its
Subsidiaries to

 

  - 77 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

the public concerning material developments in the business of Company or any of
its Subsidiaries, (B) promptly after submission to any Governmental Authority, a
summary report of all documents and information furnished to such Governmental
Authority in connection with any investigation of any Loan Party (other than a
routine inquiry), and if requested by Collateral Agent, copies of such documents
and information to the extent not prohibited by law, (C) promptly upon receipt
thereof, copies of all financial reports (including, without limitation,
management letters) submitted to any Loan Party by its auditors in connection
with any annual audit of the books thereof (subject to any restrictions that
would prohibit the furnishing of such financial reports by such auditors to the
Collateral Agent, it being understood that Company and its Subsidiaries shall
use their reasonable best efforts to obtain a release of any such prohibition)
and (D) such other information and data with respect to Company or any of its
Subsidiaries as from time to time may be reasonably requested by any Agent or
any Lender.

Section 5.2. Existence. Except as otherwise permitted under Section 6.9, each
Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
Governmental Authorizations, qualifications, franchises, licenses and permits
material to its business and to conduct its business in each jurisdiction in
which its business is conducted; provided, no Loan Party or any of its
Subsidiaries shall be required to preserve any such existence, right or
Governmental Authorizations, qualifications, franchise, licenses and permits if
such Person’s Board of Directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to such Person or to Lenders.

Section 5.3. Payment of Taxes and Claims. Each Loan Party will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed by
Company or any of its Subsidiaries and pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay imposition of any penalty, fine or Lien resulting from the non-payment
thereof. No Loan Party will, nor will it permit any of its Subsidiaries to, file
or consent to the filing of any consolidated income tax return with any Person
(other than Company or any of its Subsidiaries).

Section 5.4. Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to (a) maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
properties used or useful in the business of Company and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, and (b) comply at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, except in the case of each of clauses (a) and (b), where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

  - 78 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 5.5. Insurance.

(a) The Loan Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, (i) business interruption insurance reasonably
satisfactory to Collateral Agent, and (ii) casualty insurance, such public
liability insurance, third party property damage insurance or such other
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons.
Without limiting the generality of the foregoing, the Loan Parties will maintain
or cause to be maintained (A) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (B) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (1) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear (and contain an
additional insured clause or endorsement, satisfactory in form and substance to
Collateral Agent), and (2) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Collateral Agent, on behalf of Secured Parties
as the loss payee thereunder.

(b) Each of the insurance policies required to be maintained under this
Section 5.5 shall provide for at least thirty (30) days’ prior written notice to
Collateral Agent of the cancellation or substantial modification thereof.
Receipt of such notice shall entitle Collateral Agent (but Collateral Agent
shall not be obligated) to renew any such policies, cause the coverages and
amounts thereof to be maintained at levels required pursuant to this Section 5.5
or otherwise to obtain similar insurance in place of such policies, in each case
at the expense of the Loan Parties.

Section 5.6. Inspections. Each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep adequate books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities and (b) permit any representatives designated by
Collateral Agent or any Lender (including employees of Collateral Agent, any
Lender or any consultants, auditors, accountants, lawyers and appraisers
retained by Collateral Agent) to: visit and inspect any of the properties of any
Loan Party and any of its respective Subsidiaries (including Phase I
Environmental Site Assessments and, based upon the results of the Phase I, Phase
II Environmental Site Assessments if and to the extent permitted under the
applicable Lease), to conduct audits, valuations and/or field examinations of
any Loan Party and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, to discuss its and
their affairs, finances and accounts

 

  - 79 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

with its and their officers and independent accountants and auditors (it being
understood that the Loan Parties shall use reasonable best efforts to make such
independent accountants and auditors available to discuss such affairs, finances
and accounts with such representatives designated by Collateral Agent or any
Lender), all upon reasonable notice and at such reasonable times during normal
business hours (so long as no Default or Event of Default has occurred and is
continuing) and as often as may reasonably be requested. The Loan Parties agree
to pay the (i) the examiner’s reasonable out-of-pocket costs and expenses
incurred in connection with all such visits, audits, inspections, valuations and
field examinations and (ii) the reasonable costs of all visits, audits,
inspections, valuations and field examinations conducted by a third party on
behalf of the Agents and the Lenders; provided, however, that so long as no
Event of Default shall have occurred and be continuing, Company shall not be
obligated to reimburse any Agent for more than two (2) of any visits, audits,
inspections, valuations and field examinations pursuant to clause (i) and
(ii) during any calendar year. The Loan Parties acknowledge that Collateral
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Loan Parties’ assets for internal
use by Collateral Agent and the Lenders.

Section 5.7. Lenders Meetings and Conference Calls.

(a) Company will, upon the request of Collateral Agent or Required Lenders,
participate in a meeting of Collateral Agent and Lenders once during each Fiscal
Year to be held at Company’s corporate offices (or at such other location as may
be agreed to by Company and Collateral Agent) at such time as may be agreed to
by Company and Collateral Agent.

(b) Within 10 days of delivery of financial statements and other information
required to be delivered pursuant to Section 5.1(b), Company shall cause its
chief financial officer to participate in a conference call with Collateral
Agent and all Lenders who choose to participate in such conference call during
which conference call the chief financial officer shall review the financial
condition of Company and its Subsidiaries and such other matters as Collateral
Agent or any Lender may reasonably request.

Section 5.8. Compliance with Laws. Each Loan Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (excluding all
Environmental Laws, which are addressed in Section 5.9), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.9. Environmental.

(a) Each Loan Party shall (i) keep each property now or hereafter owned or
operated by it free of any Environmental Liens; (ii) comply, and use reasonable
best efforts to cause all tenants and other Persons who may come upon any
property owned, leased or operated by it to comply, with all Environmental Laws
in all material respects and provide to Collateral Agent any documentation of
such compliance which Collateral Agent may reasonably request; (iii) maintain
and comply in all material respects with all Governmental Authorizations
required under applicable Environmental Laws; (iv) take all commercially
reasonable steps to

 

  - 80 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

prevent any Release of Hazardous Materials in violation of Environmental Law at,
on or migrating from any property owned, leased or operated by any Loan Party;
(v) take all commercially reasonable steps to prevent Hazardous Materials in
violation of Environmental Law on, at or migrating from any property owned,
leased or operated by any Loan Party; (vi) undertake or cause to be undertaken
any and all Remedial Actions in response to any Environmental Claim, Release of
Hazardous Materials in violation of Environmental Law or violation of
Environmental Law, to the extent required by Environmental Law or any
Governmental Authority and to repair and remedy any impairment to the real
property consistent with its current use and, upon request of Collateral Agent,
provide Collateral Agent with copies of all data, information and reports
generated in connection therewith as Collateral Agent may reasonably request.

(b) The Loan Parties shall promptly (but in any event within five (5) Business
Days) (i) notify Collateral Agent in writing (A) if it knows, reasonably
suspects or believes there may be a Release in excess of any reportable quantity
or material violation of Environmental Laws in, at, on, under or from any part
of the real property owned, leased or operated by any Loan Party or any
improvements constructed thereon, (B) of any material Environmental Claims
asserted against or Environmental Liabilities and Costs of any Loan Party or
predecessor in interest, (C) of any material Environmental Claims or
Environmental Liabilities and Costs concerning any real property owned, leased
or operated by any Loan Party, (D) of any failure to comply with Environmental
Law in all material respects at any real property or that is reasonably likely
to result in an Environmental Claim asserted against any Loan Party, (E) any
Loan Party’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any real property owned, leased or operated by
any Loan Party that could cause such real property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws, and (F) any notice
of Environmental Lien filed against any real property owned, leased or operated
by any Loan Party, and (ii) provide such other documents and information as
reasonably requested by Collateral Agent in relation to any matter pursuant to
this Section 5.9(b).

(c) The Loan Parties shall comply with all environmental land use restrictions,
engineering controls and any other conditions or requirements imposed upon any
real property owned, leased or operated by any Loan Party, including without
limitation the restrictions, conditions and requirements set forth in (i) the
Environmental Land Use Control recorded on or about June 20, 2002 (Document
No. 00535497) with respect to the real property located at 1621 South Illinois
Street, Streator, IL and (ii) the Environmental No Further Remediation Letter
recorded on or about March 30, 2010 with respect to the Real Property located at
2645 Federal Signal Drive, University Park, IL; provided, however, such
restriction and engineering controls are consistent with the current and
intended use of the real property.

(d) At the reasonable request of Collateral Agent, but no more than once per
Fiscal Year for each real property owned or leased by Loan Parties unless there
exists an Event of Default, each of the Loan Party shall provide to Collateral
Agent and the Lenders, within forty-five (45) calendar days after such request,
at the sole expense of the Loan Parties, an environmental site assessment report
for any of the real property described in such request, prepared by an
environmental consulting firm acceptable to Collateral Agent, pursuant to a
scope of work as reasonably required by the Collateral Agent. Without limiting
the generality of the

 

  - 81 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

foregoing, if Collateral Agent reasonably determines at any time that a risk
exists that any such report will not be provided within the time referred to
above, Collateral Agent may retain an environmental consulting firm to prepare
such report at the sole expense of the Loan Parties, and the Loan Parties hereby
grant, at the time of such request to Collateral Agent, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
assessment.

Section 5.10. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall (a) concurrently with such Person becoming
a Domestic Subsidiary cause such Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to each Agent a Counterpart Agreement, and (b) take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b), 3.1(i), 3.1(j), 3.1(m) and item 1 of Schedule
5.16. In the event that any Person becomes a Foreign Subsidiary of Company, and
the ownership interests of such Foreign Subsidiary are owned by Company or by
any Domestic Subsidiary thereof, Company shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(b), and Company
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 3.1(i)(i) necessary to grant and to perfect a First
Priority Lien in favor of Collateral Agent, for the benefit of Secured Parties,
under the Pledge and Security Agreement in 66% of all voting Capital Stock and
100% of all non-voting Capital Stock of such Foreign Subsidiary (which may
include, if requested by the Collateral Agent, a pledge agreement governed by
the laws of the jurisdiction of organization or formation of such Foreign
Subsidiary; provided that no such foreign-law governed pledge agreement shall be
required if the cost to the Loan Parties of providing such pledge or perfecting
such security interest created thereby are unreasonably excessive in relation to
the benefits to the Collateral Agent and the Lenders of the security afforded
thereby, as determined by the Collateral Agent in its reasonable discretion).
With respect to each such Subsidiary, Company shall promptly send to Collateral
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Subsidiary of Company, and (ii) all of the data
required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of Company; provided, such written notice shall be deemed to
supplement Schedules 4.1 and 4.2 for all purposes hereof.

Section 5.11. Additional Material Real Estate Assets. In the event that any Loan
Party acquires or leases a Material Real Estate Asset or a Real Estate Asset
owned or leased on the Closing Date becomes a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Loan Party, within 10 Business Days of acquiring such Material Real Estate
Asset, or within 10 Business Days after a Real Estate Asset owned or leased on
the Closing Date becomes a Material Real Estate Asset, shall take all such
actions and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates similar
to those described in Sections 3.1(i) and 3.1(j) and item 1 of Schedule 5.16
with respect to each such Material Real Estate Asset that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Assets. In addition to the foregoing,

 

  - 82 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Company shall, at the request of Required Lenders, deliver, from time to time,
to Collateral Agent such appraisals as are required by law or regulation of Real
Estate Assets with respect to which Collateral Agent has been granted a Lien.

Section 5.12. Location of Inventory and Equipment. Keep each of Company’s and
its Subsidiaries’ Inventory and Equipment (other than vehicles and Equipment out
for repair and Inventory and Equipment not in excess of $250,000 at any one
location and not in excess of $2,000,000 for all such locations) only at the
locations identified on Schedule 4.24; provided, however, that Company may amend
Schedule 4.24 so long as such amendment occurs by written notice to Collateral
Agent not less than 10 days prior to the date on which such Inventory or
Equipment is moved to such new location and so long as such new location is
within the continental United States, and so long as, at the time of such
written notification, Company provides Collateral Agent a Collateral Access
Agreement with respect thereto.

Section 5.13. Further Assurances. At any time or from time to time upon the
request of any Agent, each Loan Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as such Agent may reasonably request in order to effect fully the purposes of
the Loan Documents, including providing Lenders with any information reasonably
requested pursuant to Section 10.21. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as any Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Company and its
Subsidiaries and all of the outstanding Capital Stock of Company and its
Subsidiaries (subject to limitations contained in the Loan Documents with
respect to Foreign Subsidiaries).

Section 5.14. Miscellaneous Business Covenants. Unless otherwise consented to by
Agents and Required Lenders:

(a) Non-Consolidation. Company will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity
(other than a wholly-owned Subsidiary); and (iii) provide that its Board of
Directors or other analogous governing body will hold all appropriate meetings
to authorize and approve such entity’s actions, which meetings will be separate
from those of other entities (other than Company or any of its Subsidiaries).

(b) Cash Management Systems. Company and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Collateral Agent,
including, without limitation, with respect to blocked account arrangements.

Section 5.15. ABL Borrowing Base. Each Loan Party will, and will cause each of
its Subsidiaries to maintain all ABL Loans and letters of credit issued under
the ABL Credit Agreement in compliance with the then current ABL Borrowing Base.

Section 5.16. Post Closing Matters. Company shall, and shall cause each of the
Loan Parties to, satisfy the requirements set forth on Schedule 5.16 on or
before the date specified for such requirement or such later date to be
determined by Collateral Agent.

 

  - 83 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Loan Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Article VI.

Section 6.1. Indebtedness. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except Permitted Indebtedness.

Section 6.2. Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except Permitted Liens.

Section 6.3. Equitable Lien. If any Loan Party or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Required Lenders
to the creation or assumption of any such Lien not otherwise permitted hereby.

Section 6.4. No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to an Asset Sale permitted under
Section 6.9, (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be), and (c) the ABL Loan Documents, no Loan Party
nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

Section 6.5. Restricted Junior Payments. No Loan Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment; provided, however, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (a) Company may make
distributions to former

 

  - 84 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

employees, officers, or directors of Company (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Stock of Company
held by such Persons, provided, however, that the aggregate amount of such
redemptions made by Company during the term of this Agreement does not exceed
$1,000,000 in the aggregate, (b) Company may make distributions to former
employees, officers, or directors of Company (or any spouses, ex-spouses, or
estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to Company on account of repurchases of the
Stock of Company held by such Persons; provided that such Indebtedness was
incurred by such Persons solely to acquire Stock of Company, and (c) Company may
pay a dividend or make a distribution to its equity holders so long as (i) the
Fixed Charge Coverage Ratio of Company and its Subsidiaries shall be, both
before and after (on a pro forma basis), giving effect to such dividend or
distribution not less than 1.50:1.00, (ii) the Leverage Ratio of Company and its
Subsidiaries shall be, both before and after (on a pro forma basis) giving
effect to such dividend or distribution, less than 2.00:1.00, and (iii) Company
and its Subsidiaries shall be in compliance with the financial covenants set
forth in Section 6.8 on a pro forma basis, after giving effect to such dividend
or distribution, as of the last day of the Fiscal Quarter most recently ended,
(as determined in accordance with Section 6.8(e)).

Section 6.6. Restrictions on Subsidiary Distributions. Except as provided
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing (x) purchase money Indebtedness permitted by clause (h) of the
definition of Permitted Indebtedness and (y) Indebtedness in respect of
floorplan financings permitted by clause (i) of the definition of Permitted
Indebtedness, in each case, that impose restrictions on the property so
acquired, (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement, and (iv) in the ABL Loan
Documents. No Loan Party shall, nor shall it permit its Subsidiaries to, enter
into any Contractual Obligations which would prohibit a Subsidiary of Company
from being a Loan Party.

Section 6.7. Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except Permitted Investments. Notwithstanding the foregoing, in no
event shall any Loan Party make any Investment which results in or facilitates
in any manner any Restricted Junior Payment not otherwise permitted under the
terms of Section 6.5.

 

  - 85 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 6.8. Financial Covenants.

(a) Fixed Charge Coverage Ratio. Company and its Subsidiaries shall not permit
the Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending June 30, 2012, to be less than the
correlative ratio indicated:

 

Fiscal Quarter

   Fixed Charge Coverage Ratio  

June 30, 2012

     0.80:1.00   

September 30, 2012

     0.80:1.00   

December 31, 2012

     1.00:1.00   

March 31, 2013

     1.00:1.00   

June 30, 2013

     1.00:1.00   

September 30, 2013

     1.00:1.00   

December 31, 2013

     1.00:1.00   

March 31, 2014

     0.90:1.00   

June 30, 2014

     0.90:1.00   

September 30, 2014

     0.90:1.00   

December 31, 2014

     0.90:1.00   

March 31, 2015

     0.90:1.00   

June 30, 2015

     0.90:1.00   

September 30, 2015

     0.90:1.00   

December 31, 2015

     0.90:1.00   

March 31, 2016

     0.90:1.00   

June 30, 2016

     0.90:1.00   

September 30, 2016

     0.90:1.00   

December 31, 2016

     0.90:1.00   

(b) Leverage Ratio. Company and its Subsidiaries shall not permit the Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending March 31, 2012, to exceed the correlative ratio indicated:

 

Fiscal Quarter

   Leverage Ratio  

March 31, 2012

     4.75:1.00   

June 30, 2012

     4.75:1.00   

September 30, 2012

     4.75:1.00   

 

  - 86 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

December 31, 2012

     4.75:1.00   

March 31, 2013

     4.25:1.00   

June 30, 2013

     4.00:1.00   

September 30, 2013

     3.50:1.00   

December 31, 2013

     3.25:1.00   

March 31, 2014

     3.00:1.00   

June 30, 2014

     3.00:1.00   

September 30, 2014

     2.75:1.00   

December 31, 2014

     2.75:1.00   

March 31, 2015

     2.25:1.00   

June 30, 2015

     2.25:1.00   

September 30, 2015

     2.00:1.00   

December 31, 2015

     2.00:1.00   

March 31, 2016

     2.00:1.00   

June 30, 2016

     2.00:1.00   

September 30, 2016

     2.00:1.00   

December 31, 2016

     2.00:1.00   

(c) Maximum Consolidated Capital Expenditures. Company shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any twelve month period ending on the last day of any Fiscal Quarter indicated
below, in an aggregate amount for Company and its Subsidiaries in excess of the
corresponding amount set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

  

Consolidated Capital Expenditures

March 31, 2012, and each Fiscal Quarter thereafter

   $20,000,000 for the twelve month period ending on the last day of such Fiscal
Quarter

provided, further, that the amount of Capital Expenditures permitted to be made
in any twelve month period may be increased as follows: if the amount of the
Capital Expenditures permitted to be made in any twelve month period is greater
than the actual amount of the Capital Expenditures actually made during such
twelve month period (the amount by which such permitted Capital Expenditures for
such twelve month period exceeds the actual amount of Capital Expenditures for
such twelve month period, the “Excess Amount”), then up to $2,000,000 of such
Excess Amount (such amount, the “Carry-Over Amount”) may be carried

 

  - 87 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

forward to the next succeeding twelve month period (the “Succeeding TTM Period”)
and used in such Succeeding TTM Period; provided that the Carry-Over Amount
applicable to a particular Succeeding TTM Period may not be carried forward to
another twelve month period. Capital Expenditures made by Company and its
Subsidiaries in any twelve month period shall be deemed to reduce first, the
amount set forth in the table above for such twelve month period and second, the
Carry-Over Amount for the applicable twelve month period.

(d) Minimum Consolidated Liquidity. Company and its Subsidiaries shall not
permit Consolidated Liquidity at any time to be less than $15,000,000.

(e) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8, Consolidated EBITDA and the components of Consolidated Fixed
Charges shall be calculated with respect to such period on a pro forma basis
(including pro forma adjustments approved by Required Lenders) using the
historical audited financial statements (to the extent available) of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Company and its Subsidiaries which shall be
reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to the Term
Loan during such period).

(f) Post [***]Fixed Charge Coverage Ratio Covenant and Leverage Ratio Covenant.
Notwithstanding anything in the foregoing Sections 6.8(a) and (b) to the
contrary, at any time after the consummation of [***], the Company and the
Collateral Agent agree to negotiate in good faith to amend the tables set forth
in Sections 6.8(a) and (b) to reflect revised Fixed Charge Coverage Ratio and
Leverage Ratio levels, respectively, commencing with the first full Fiscal
Quarter ending after the consummation of [***]. It is understood and agreed that
in connection with such amendment, the amended Fixed Charge Coverage Ratio and
Leverage Ratio levels shall be calculated using the same methodology, the same
projections and the same cushions off such projections, in each case, as were
used to set the Fixed Charge Coverage Ratio and Leverage Ratio levels set forth
in Sections 6.8(a) and (b), respectively, and subject to the following
adjustments: (i) Consolidated EBITDA will be adjusted using the projections that
were used to establish the Fixed Charge Coverage Ratio and Leverage Ratio levels
set forth in Sections 6.8(a) and (b), respectively, but shall exclude
Consolidated EBITDA attributable to the [***]) disposed of in [***], (ii) any
corporate expenses related to [***] will be increased if and to the extent that
the Company provides written evidence, in form and substance reasonably
satisfactory to the Collateral Agent documenting such increased corporate
expenses, and (iii) for the purposes of calculating the Fixed Charge Coverage
Ratio and the Leverage Ratio for Sections 6.8(a) and (b) for the period during
which [***] occurs, Consolidated Fixed Charges and Consolidated Total Debt shall
be calculated on a pro forma basis, giving effect to [***] as if such [***] had
occurred at the beginning of such period. Any amendment of the covenant levels
in Sections 6.8(a) and (b) pursuant to this Section 6.8(f) may become effective
with only the consent of Company and the Required Lenders. If the Company and
the Required Lenders fail to agree on an amendment to the covenant levels set
forth in Section 6.8(a) and (b), (A) the levels for the Fixed Charge Coverage
Ratio shall remain as set forth in Section 6.8(a) and (B) the levels for the
Leverage Ratio shall be amended as set forth in Schedule 6.8(f).

 

  - 88 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 6.9. Fundamental Changes; Disposition of Assets; Acquisitions. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a) any Subsidiary of Company may be merged with or into Company or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Company or any Guarantor; provided, in the case of such a merger, Company or
such Guarantor, as applicable shall be the continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales (other than [***] or any sale of any Capital Stock of any
Subsidiary of Company), the proceeds of which are less than $5,000,000 when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year; provided (i) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the Board of Directors of Company (or similar governing body)), (ii) no
less than 100% thereof shall be paid in Cash, and (iii) the Net Proceeds thereof
shall be applied as required by Section 2.12;

(d) disposals of obsolete or worn out property;

(e) at any time after the consummation of [***], Permitted Acquisitions, the
aggregate consideration (including any deferred or contingent consideration) for
which constitutes (i) less than $5,000,000 in any Fiscal Year, and (ii) less
than $10,000,000 in the aggregate from the Closing Date to the date of
determination;

(f) Permitted Investments;

(g) Permitted Liens; and

(h) [***]; provided (i) the Board of Directors of Company (including all
independent members of the Board of Directors of Company) shall have approved
such transaction, (ii) [***], (iii) the Net Proceeds thereof shall be applied as
required by Section 2.12(a), and (iv) that both immediately before and
immediately after giving effect to such transaction or transactions, no Event of
Default has occurred and is continuing or would result therefrom.

 

  - 89 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 6.10. Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.9, no Loan Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law; or (b) permit any of
its Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Loan Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

Section 6.11. Sales and Lease Backs. No Loan Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Company or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Loan Party to any Person
(other than Company or any of its Subsidiaries) in connection with such lease,
except for the transactions contemplated by (i) the Elgin Sale and Leaseback
Documents, and (ii) the University Park Sale and Leaseback Documents.

Section 6.12. Transactions with Shareholders and Affiliates. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 5% or more of any class of Capital Stock of Company or any of its
Subsidiaries or with any Affiliate of Company or of any such holder; provided,
however, that the Loan Parties and their Subsidiaries may enter into or permit
to exist any such transaction if Required Lenders have consented thereto in
writing prior to the consummation thereof and the terms of such transaction are
not less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not such a holder or
Affiliate; further, provided, that the foregoing restrictions shall not apply to
any of the following:

(a) any transaction among the Loan Parties;

(b) reasonable and customary fees paid to members of the Board of Directors (or
similar governing body) of Company and its Subsidiaries;

(c) compensation arrangements for officers and other employees of Company and
its Subsidiaries entered into in the ordinary course of business; and

(d) transactions described in Schedule 6.12.

 

  - 90 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Company shall disclose in writing each transaction with any holder of 5% or more
of any class of Capital Stock of Company or any of its Subsidiaries or with any
Affiliate of Company or of any such holder to Collateral Agent.

Section 6.13. Conduct of Business. From and after the Closing Date, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (a) the businesses engaged in by such Loan Party on the
Closing Date, and (b) such other lines of business as may be consented to by
Collateral Agent and Required Lenders; provided, however, that the foregoing
shall not prevent any Loan Party from engaging in any business that is
reasonably related or ancillary to its business.

Section 6.14. Changes to Certain Agreements and Organizational Documents. (a) No
Loan Party shall (i) amend or permit any amendments to any Loan Party’s
Organizational Documents; (ii) amend or permit any amendments to, or terminate
or waive any provision of, any Material Contract (other than the ABL Loan
Documents) if such amendment, termination, or waiver would be adverse to
Collateral Agent or the Lenders, or (iii) amend or permit any amendments to, or
terminate or waive any provision of, any ABL Loan Document (other than to the
extent not prohibited by the Intercreditor Agreement).

(b) No Loan Party shall, nor shall it permit any of its Subsidiaries to, amend
or otherwise change the terms of any subordinated indebtedness, except as may be
permitted pursuant to the applicable subordination and/or intercreditor
arrangements, the terms and conditions of which are satisfactory to Required
Lenders.

Section 6.15. Fiscal Year. No Loan Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.

Section 6.16. Deposit Accounts and Securities Accounts. No Loan Party shall
establish or maintain a Deposit Account or a Securities Account that is not
subject to a Control Agreement other with respect to (i) Deposit Accounts in an
aggregate amount not to exceed $1,000,000 at any one time, in the case of
Company and the other Loan Parties and (ii) Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for Company’s or the Loan Parties’ employees.

Section 6.17. Prepayments of Certain Indebtedness. No Loan Party shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (a) the Obligations,
(b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with
Section 6.9, and (c) the ABL Indebtedness.

Section 6.18. Restrictions on Dormant Subsidiaries. No Loan Party, or any of its
Subsidiaries shall permit any Dormant Subsidiary to (a) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever,
(b) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it, (c) engage in any business or activity or own any
assets, (d) consolidate with or merge with or into, or convey, transfer or lease
all or substantially all its assets to, any Person, (e) sell or otherwise
dispose of any Capital Stock

 

  - 91 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

of any of its Subsidiaries, (f) create or acquire any Subsidiary or make or own
any Investment in any Person, or (g) fail to hold itself out to the public as a
legal entity separate and distinct from all other Persons.

Section 6.19. Environmental. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except in compliance with Environmental Laws in all
material respects.

Section 6.20. No Excess Cash. No Loan Party nor any of its Subsidiaries shall
permit the maintenance of cash and Cash Equivalents in the accounts of all
Foreign Subsidiaries in excess of $25,000,000 in the aggregate for any period of
five (5) consecutive days, it being understood that any amounts in excess of
such threshold for such period shall be promptly repatriated to a Deposit
Account held in the United States by a Loan Party and subject to a Control
Agreement.

Section 6.21. Pension Plan Contributions. The Company shall not, nor shall any
of its Subsidiaries, nor shall any of their respective ERISA Affiliates,
contribute to any Pension Plan an annual amount that is in excess of the annual
minimum funding standard of Section 412 of the Internal Revenue Code with
respect to such Pension Plan as determined annually by the actuary of record to
such Pension Plan.

ARTICLE VII

GUARANTY

Section 7.1. Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

Section 7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date.
“Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would

 

  - 92 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Guarantor for purposes of this Section 7.2, any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to any Guarantor as of any date of determination,
an amount equal to (A) the aggregate amount of all payments and distributions
made on or before such date by such Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 7.2), minus (B) the
aggregate amount of all payments received on or before such date by such
Guarantor from the other Guarantors as contributions under this Section 7.2. The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Guarantor.
The allocation among Guarantors of their obligations as set forth in this
Section 7.2 shall not be construed in any way to limit the liability of any
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

Section 7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Any Agent may enforce this Guaranty upon the occurrence of an Event of
Default notwithstanding the existence of any dispute between Company and any
Beneficiary with respect to the existence of such Event of Default;

 

  - 93 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if any Agent is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Company or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Loan Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or

 

  - 94 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

remedy (whether arising under the Loan Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of Company
or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

Section 7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Company, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Company or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company or any other Guarantor including any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices,

 

  - 95 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

Section 7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Company or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Company with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Company, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

Section 7.7. Subordination of Other Obligations. Any Indebtedness of Company or
any Guarantor now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such indebtedness
collected or received by such Guarantor after an Event of Default has occurred
and is continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of such Guarantor under any other provision hereof.

 

  - 96 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full. Each Guarantor hereby irrevocably waives any right to
revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

Section 7.9. Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 7.10. Financial Condition of Company. Any Credit Extension may be made
to Company or continued from time to time without notice to or authorization
from any Guarantor regardless of the financial or other condition of Company at
the time of any such grant or continuation is entered into, as the case may be.
No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Company. Each Guarantor has adequate means to obtain information
from Company on a continuing basis concerning the financial condition of Company
and its ability to perform its obligations under the Loan Documents, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.

Section 7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of Collateral
Agent acting pursuant to the instructions of Required Lenders, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against Company or any other Guarantor. The obligations
of Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Company or any other Guarantor or by any defense
which Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

  - 97 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure to Make Payments When Due. Failure by Company to pay (i) the
principal of and premium, if any, on the Term Loan whether at stated maturity,
by acceleration or otherwise; (ii) when due any installment of principal of the
Term Loan, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (iii) when due any interest on the Term Loan or any fee or any
other amount due hereunder; or

(b) Default in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) with an aggregate principal amount
of $3,000,000 or more beyond the grace period, if any, provided therefor; or
(ii) breach or default by any Loan Party with respect to any other material term
of (A) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above, or (B) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), to cause,
that Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) or to require the prepayment, redemption,
repurchase or defeasance of, or to cause Company or any of its Subsidiaries to
make any offer to prepay, redeem, repurchase or defease such Indebtedness, prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in (i) Section 2.4, Section 5.1,
Section 5.2, Section 5.3, Section 5.5, Section 5.6, Section 5.8, Section 5.12,
Section 5.15, Section 5.16, or Article VI; or (ii) Section 5.4, Section 5.7,
Section 5.9, Section 5.10, Section 5.11, Section 5.13,

 

  - 98 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 5.14 where such failure, in the case of the terms and conditions
contained in the Sections referenced in this clause (ii) only, shall not have
been remedied or waived within 10 Business Days; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) as of the date made or deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any covenant or agreement contained herein or
any of the other Loan Documents, other than any such covenant or agreement
referred to in any other Section of this Section 8.1, and such default shall not
have been remedied or waived within thirty days after the earlier of (i) an
Authorized Officer of such Loan Party becoming aware of such default, or
(ii) receipt by Company of notice from Collateral Agent or any Lender of such
default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Company or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Company or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its

 

  - 99 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

inability, to pay its debts as such debts become due; or the Board of Directors
(or similar governing body) of Company or any of its Subsidiaries (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$2,000,000 (other than (i) if the Company reasonably believes that such
judgment, writ, or warrant of attachment or similar process is adequately
covered by insurance from a solvent and unaffiliated insurance company and
(ii) either (A) such insurance company has not denied coverage or (B) the
Collateral Agent determines in good faith, based upon evidence provided by the
Company reasonably satisfactory to the Collateral Agent, that such judgment,
writ or warrant of attachment or similar process is adequately covered by
insurance) shall be entered or filed against Company or any of its Subsidiaries
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed by court order, notice of appeal or operation of law,
practice or procedure for a period of sixty days (or in any event later than
five days prior to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of thirty days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $2,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Internal Revenue Code or under ERISA; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party; or

 

  - 100 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(m) Proceedings. The indictment of any Loan Party or any of its Subsidiaries
under any criminal statute, or commencement of criminal or civil proceedings
against any Loan Party or any of its Subsidiaries pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture to
any Governmental Authority of any material portion of the property of such
Person; or

(n) Cessation of Business. (i) Any Loan Party or any of its Subsidiaries is
enjoined, restrained or in any way prevented by the order of any court or any
Governmental Authority from conducting all or any material part of its business
for more than 15 days; (ii) any other cessation of a substantial part of the
business of Company or any of its Subsidiaries for a period which materially and
adversely affects Company and its Subsidiaries, taken as a whole; or (iii) any
damage to, or loss, theft or destruction of, any Collateral whether or not
insured or any strike, lockout, labor dispute, embargo, condemnation, act of God
or public enemy, or other casualty which could reasonably be expected to result
in a Material Adverse Effect;

(o) Environmental Costs and Liabilities. Company or any of its Subsidiaries
shall be liable for any Environmental Liabilities and Costs the payment of which
could reasonably be expected to result in a Material Adverse Effect; or

(p) ABL Credit Agreement. The occurrence of any “Event of Default” under and as
defined in the ABL Credit Agreement;

THEN, (A) upon the occurrence of any Event of Default described in
Section 8.1(f) or Section 8.1(g), automatically, and (B) upon the occurrence of
any other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Company by Collateral Agent, (1) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Loan Party: (x) the unpaid principal amount of and
accrued interest on the Term Loan together with any premiums thereon, and
(y) all other Obligations; and (2) Collateral Agent may enforce any and all
Liens and security interests created pursuant to Collateral Documents.

ARTICLE IX

AGENTS

Section 9.1. Appointment of Agents.

(a) TSL is hereby appointed Administrative Agent hereunder and under the other
Loan Documents and each Lender hereby authorizes TSL, in such capacity, to act
as its agent in accordance with the terms hereof and the other Loan Documents,
including, without limitation, to make loans and Protective Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document and to perform, exercise and enforce any and all other
rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Parties.

 

  - 101 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(b) TSL is hereby appointed Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes TSL, in such capacity, to act as its
agent in accordance with the terms hereof and the other Loan Documents,
including, without limitation, to make loans and Protective Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document and to perform, exercise and enforce any and all other
rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Parties.

(c) Each Agent hereby agrees to act upon the express conditions contained herein
and the other Loan Documents, as applicable. The provisions of this Article IX
are solely for the benefit of Agents and Lenders and no Loan Party shall have
any rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries.

Section 9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.

Section 9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Loan Party to any Agent or any
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of

 

  - 102 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

the proceeds of the Loans or as to the existence or possible existence of any
Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of the outstanding Term Loan or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Loan Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Required
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Required Lenders
(or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.5).

(c) Notice of Default. Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to Events of Default in the payment of principal, interest and fees required to
be paid to Collateral Agent for the account of the Lenders, unless Collateral
Agent shall have received written notice from a Lender or the Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” Collateral Agent will notify
the Lenders of its receipt of any such notice. Collateral Agent shall take such
action with respect to any such Default or Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided, however, that
unless and until Collateral Agent has received any such direction, Collateral
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.

Section 9.4. Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise

 

  - 103 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

indicates, include each Agent in its individual capacity. Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Company or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection herewith and otherwise without having to
account for the same to Lenders.

Section 9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Company
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its portion Term Loan on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, Required Lenders or Lenders, as
applicable on the Closing Date.

(c) Each Lender (i) represents and warrants that as of the Closing Date neither
such Lender nor its Affiliates or Related Funds owns or controls, or owns or
controls any Person owning or controlling, any trade debt or Indebtedness of any
Loan Party other than the Obligations (including, but not limited to, any ABL
Indebtedness) or any Capital Stock of any Loan Party and (ii) covenants and
agrees that from and after the Closing Date neither such Lender nor its
Affiliates and Related Funds shall purchase any trade debt or Indebtedness of
any Loan Party other than the Obligations (including, but not limited to, any
ABL Indebtedness) or Capital Stock described in clause (i) above without the
prior written consent of Collateral Agent.

Section 9.6. Right to Indemnity. EACH LENDER, IN PROPORTION TO ITS PRO RATA
SHARE, SEVERALLY AGREES TO INDEMNIFY EACH AGENT, THEIR AFFILIATES AND THEIR
RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF EACH
AGENT (EACH, AN “INDEMNITEE AGENT PARTY”), TO THE EXTENT THAT SUCH INDEMNITEE
AGENT PARTY SHALL NOT HAVE BEEN REIMBURSED BY ANY LOAN PARTY, FOR AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS) OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY OR ASSERTED AGAINST SUCH INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS,
RIGHTS AND REMEDIES OR PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS OR OTHERWISE IN ITS CAPACITY AS SUCH INDEMNITEE AGENT

 

  - 104 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

PARTY IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; PROVIDED, NO LENDER SHALL BE LIABLE FOR ANY PORTION OF
SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH INDEMNITEE AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE ORDER. IF ANY INDEMNITY
FURNISHED TO ANY INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE OPINION OF
SUCH INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH INDEMNITEE
AGENT PARTY MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO
THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED;
PROVIDED, IN NO EVENT SHALL THIS SENTENCE REQUIRE ANY LENDER TO INDEMNIFY ANY
INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY,
ACTION, JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT IN EXCESS OF SUCH LENDER’S
PRO RATA SHARE THEREOF; AND PROVIDED FURTHER, THIS SENTENCE SHALL NOT BE DEEMED
TO REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST,
EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY PRECEDING
SENTENCE.

Section 9.7. Successor Administrative Agent and Collateral Agent.

(a) Any Agent may resign at any time by giving thirty days’ (or such shorter
period as shall be agreed by the Required Lenders) prior written notice thereof
to Lenders, Company and the other Agent. Upon any such notice of resignation,
Required Lenders shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Agent. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders appoint a
successor Administrative Agent or Collateral Agent, as applicable, from among
the Lenders. Upon the acceptance of any appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder by a successor Administrative Agent
or Collateral Agent, as the case may be, that successor Administrative Agent or
Collateral Agent, as applicable, shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent, and
the retiring Agent shall promptly (i) transfer to such successor Administrative
Agent or Collateral Agent, as applicable, all sums, Securities and other items
of Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent or Collateral Agent, as
applicable, under the Loan Documents, and (ii) execute and deliver to such
successor Administrative Agent or Collateral Agent, as applicable, such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent or Collateral Agent, as

 

  - 105 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

applicable, of the security interests created under the Collateral Documents,
whereupon such retiring Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation hereunder as
Administrative Agent or Collateral Agent, as applicable, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Collateral Agent, as
applicable, hereunder.

(b) Notwithstanding anything herein to the contrary, any Agent may assign their
rights and duties as Administrative Agent or Collateral Agent, as applicable,
hereunder to an Affiliate of TSL without the prior written consent of, or prior
written notice to, Company or the Lenders; provided that Company and the Lenders
may deem and treat such assigning Agent as Administrative Agent or Collateral
Agent, as applicable, for all purposes hereof, unless and until such assigning
Agent provides written notice to Company and the Lenders of such assignment.
Upon such assignment such Affiliate shall succeed to and become vested with all
rights, powers, privileges and duties as Administrative Agent or Collateral
Agent, as applicable, hereunder and under the other Loan Documents.

(c) Each Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of Section 9.3, Section 9.6 and of this
Section 9.7 shall apply to any of the Affiliates of each Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.3,
Section 9.6 and of this Section 9.7 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by any Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits and privileges of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Loan
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to Administrative Agent or Collateral Agent, as
applicable, and not to any Loan Party, Lender or any other Person and no Loan
Party, Lender or any other Person shall have the rights, directly or indirectly,
as a third party beneficiary or otherwise, against such sub-agent.

Section 9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without

 

  - 106 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

further written consent or authorization from Lenders, Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented, or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Collateral Agent, on
behalf of Lenders in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by Collateral
Agent, and (ii) in the event of a foreclosure by Collateral Agent on any of the
Collateral pursuant to a public or private sale or any sale of the Collateral in
a case under the Bankruptcy Code, Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Collateral
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale.

Section 9.9. Agency for Perfection. Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfection the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and each Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Agents and the Lenders as secured party. Should Administrative Agent or any
Lender obtain possession or control of any such Collateral, Administrative Agent
or such Lender shall notify Collateral Agent thereof, and, promptly upon
Collateral Agent’s request therefore shall deliver such Collateral to Collateral
Agent or in accordance with Collateral Agent’s instructions. In addition,
Collateral Agent shall also have the power and authority hereunder to appoint
such other sub-agents as may be necessary or required under applicable state law
or otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents. Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.

Section 9.10. Intercreditor Agreement. Each Lender and Agent hereby grants to
Collateral Agent all requisite authority to enter into or otherwise become bound
by the Intercreditor Agreement and to bind each Lender and Agent thereto by
Collateral Agent’s entering into or otherwise becoming bound thereby, and no
further consent or approval on the part of any Lender or Agent is or will be
required in connection with the performance by Collateral Agent of the
Intercreditor Agreement.

 

  - 107 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 9.11. Reports and Other Information; Confidentiality; Disclaimers. By
becoming a party to this Agreement, each Lender and other Agent:

(a) is deemed to have requested that Collateral Agent furnish such Lender or
Agent, promptly after it becomes available, a copy of each field audit or
examination report with respect to Company or its Subsidiaries (each a “Report”
and collectively, “Reports”) prepared by or at the request of Collateral Agent,
and Collateral Agent shall so furnish each Lender and Agent with such Reports,

(b) expressly agrees and acknowledges that Collateral Agent does not (i) make
any representation or warranty as to the accuracy of any Report, and (ii) shall
not be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Collateral Agent or other party performing any
audit or examination will inspect only specific information regarding Company
and its Subsidiaries and will rely significantly upon Company’s and its
Subsidiaries’ books and records, as well as on representations of such Person’s
personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Company and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 10.17, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Collateral Agent and any other
Lender or Agent preparing a Report harmless from any action the indemnifying
Lender or Agent may take or fail to take or any conclusion the indemnifying
Lender or Agent may reach or draw from any Report in connection with any loans
or other credit accommodations that the indemnifying Lender or Agent has made or
may make to Company, or the indemnifying Lender’s or Agent’s participation in,
or the indemnifying Lender’s or Agent’s purchase of, a loan or loans of Company,
and (ii) to pay and protect, and indemnify, defend and hold Collateral Agent,
and any such other Lender or Agent preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Collateral Agent and any such
other Lender or Agent preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender or Agent.

In addition to the foregoing: (x) any Lender or other Agent may from time to
time request of Collateral Agent in writing that Collateral Agent provide to
such Lender or other Agent a copy of any report or document provided by Company
or its Subsidiaries to Collateral Agent that has not been contemporaneously
provided by Company or such Subsidiary to such Lender or other Agent, and, upon
receipt of such request, Collateral Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Collateral Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from

 

  - 108 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Company or its Subsidiaries, any Lender or other Agent may, from time to time,
reasonably request Collateral Agent to exercise such right as specified in such
Lender’s or other Agent’s notice to Collateral Agent, whereupon Collateral Agent
promptly shall request of Company or Company the additional reports or
information reasonably specified by such Lender or other Agent, and, upon
receipt thereof from Company or Company or such Subsidiary, Collateral Agent
promptly shall provide a copy of same to such Lender or other Agent, and (z) any
time that Collateral Agent renders to Company a statement regarding the Loan
Account, Collateral Agent shall send a copy of such statement to each Lender.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Notices Generally. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Loan Party,
Collateral Agent, Administrative Agent, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Loan Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by facsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile, or three Business Days after depositing it
in the United States mail with postage prepaid and properly addressed; provided,
no notice to any Agent shall be effective until received by such Agent.

(b) Electronic Communications.

(i) Each Agent and Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication.

(ii) Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(A) and (B) above, if

 

  - 109 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

Section 10.2. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Company agrees to pay promptly (a) all of each Agent’s
actual and reasonable costs and expenses of negotiation, execution and
preparation of the Loan Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; (b) all of each
Agents’ costs of furnishing all opinions by counsel for Company and the other
Loan Parties; (c) all the reasonable fees, expenses and disbursements of counsel
to Agents in connection with the negotiation, preparation, execution and
administration of the Loan Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Company; (d) all the actual costs and reasonable expenses of creating and
perfecting Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all of
each Agent’s actual costs and reasonable fees, expenses for, and disbursements
of any of such Agent’s auditors, accountants, consultants or appraisers whether
internal or external, and all reasonable attorneys’ fees (including allocated
costs of internal counsel and expenses and disbursements of outside counsel)
incurred by each Agent (subject to the limitations set forth in Section 5.6);
(f) all the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all the actual costs and
reasonable expenses of Agents in connection with the attendance at any meetings
in connection with this Agreement and the other Loan Documents (including the
meetings referred to in Section 5.7); (h) after the occurrence of a Default or
an Event of Default, all costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders, and (i) the rating of the Term Loan by one or
more rating agencies. Notwithstanding anything in this Agreement to the
contrary, no Loan Party shall be required to pay or reimburse any Agent or
Lender for (i) any fees and expenses incurred primarily for the syndication of
the Term Loan, (ii) any fees and expenses of any Agent or Lender incurred after
the Closing Date for the syndication of the Term Loan, and (iii) any fees or
expenses incurred under this Section by any Lender (other than as set forth in
clause (h) of this Section).

Section 10.3. Indemnity.

(a) IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 10.2, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH LOAN PARTY
AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL), INDEMNIFY, PAY
AND HOLD HARMLESS, EACH AGENT AND LENDER, THEIR AFFILIATES AND THEIR RESPECTIVE
OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF EACH AGENT AND
EACH LENDER (EACH, AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL INDEMNIFIED

 

  - 110 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; PROVIDED, NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY INDEMNITEE
HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH
INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE
ORDER, OF THAT INDEMNITEE. TO THE EXTENT THAT THE UNDERTAKINGS TO DEFEND,
INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THIS SECTION 10.3 MAY BE
UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR
PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL CONTRIBUTE THE MAXIMUM PORTION
THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND
SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY INDEMNITEES OR ANY OF
THEM, PROVIDED, THAT THE FOREGOING INDEMNIFICATION SHALL NOT INCLUDE ANY OF THE
FOLLOWING ARISING OUT OF OR WITH RESPECT TO, NOR SHALL THE FOREGOING
INDEMNIFICATION EXTEND TO (i) DISPUTES SOLELY BETWEEN OR AMONG THE LENDERS,
(ii) DISPUTES SOLELY BETWEEN OR AMONG THE LENDERS AND THEIR RESPECTIVE
AFFILIATES (IT BEING UNDERSTOOD AND AGREED THAT THE FOREGOING INDEMNIFICATION
SHALL EXTEND TO THE AGENTS (BUT NOT IN THEIR CAPACITY AS LENDERS) RELATIVE TO
DISPUTES BETWEEN OR AMONG AN AGENT, ON THE ONE HAND, AND ONE OR MORE LENDERS, OR
ONE OR MORE OF THEIR AFFILIATES, ON THE OTHER HAND), AND (iii) ANY TAXES OR
COSTS ATTRIBUTABLE TO TAXES, WHICH SHALL BE GOVERNED BY SECTIONS 2.17 AND 2.18.

(b) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any portion of the Term Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and Company and Company hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

Section 10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender, and their respective Affiliates
is hereby authorized by each Loan Party at any time or from time to time subject
to the consent of Collateral Agent (such consent not to be unreasonably withheld
or delayed), without notice to any Loan Party or to any other Person (other than
Collateral Agent), any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust

 

  - 111 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

accounts (in whatever currency)) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Loan Party (in
whatever currency) against and on account of the obligations and liabilities of
any Loan Party to such Lender hereunder, the participations under the other Loan
Documents, including all claims of any nature or description arising out of or
connected hereto, or with any other Loan Document, irrespective of whether or
not (a) such Lender shall have made any demand hereunder, (b) the principal of
or the interest on the Term Loan or any other amounts due hereunder shall have
become due and payable pursuant to Article II and although such obligations and
liabilities, or any of them, may be contingent or unmatured or (c) such
obligation or liability is owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligation or such
Indebtedness.

Section 10.5. Amendments and Waivers.

(a) Required Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Loan
Documents (including, without limitation, the Intercreditor Agreement), or
consent to any departure by any Loan Party therefrom, shall in any event be
effective without the written concurrence of the Required Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any portion of the Term Loan or any
Note;

(ii) waive, reduce or postpone any scheduled or required repayment (including
any prepayment required in connection with [***]);

(iii) reduce the rate of interest on any portion of the Term Loan (other than
any waiver of any increase in the interest rate applicable to any portion of the
Term Loan pursuant to Section 2.8) or any fee payable hereunder;

(iv) extend the time for payment of any such interest or fees;

(v) reduce the principal amount of the Term Loan or any portion thereof;

(vi) amend, modify, terminate or waive any provision of Section 2.3,
Section 2.11(b), Section 2.14(c), Section 2.14(h), Section 2.15,
Section 10.5(a), this Section 10.5(b) or Section 10.5(c);

(vii) amend the definition of “Eligible Assignee”, “Required Lenders” or “Pro
Rata Share”;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty (except as expressly
provided in the Loan Documents), release the Company, or subordinate any Lien
granted in favor of the Collateral Agent for the benefit of the Agents and the
Lenders; or

 

  - 112 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

(ix) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:

(i) amend, modify, terminate or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

(ii) increase any Commitment of any Lender over the amount thereof then in
effect without the consent of each Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;

(d) Execution of Amendments, etc. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.5 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Loan Party, on such Loan
Party.

Section 10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Loan Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, Indemnitee Agent Parties under Section 9.6,
Indemnitees under Section 10.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Term Loan listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or any portion of the Term
Loan shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Register as provided in
Section 10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or the Term Loan shall be owed to the Lender listed in the

 

  - 113 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or portion of the Term Loan.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Term Loan owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any portion of the Term Loan and any related
Commitments):

(i) to any Person meeting the criteria of clause (a) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Company and Collateral
Agent; and

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of Collateral Agent (such consent not to be unreasonably withheld and not to be
required during the occurrence and continuance of an Event of Default);
provided, each such assignment pursuant to this Section 10.6(c)(ii) shall be in
an aggregate amount of not less than ($1,000,000 (or such lesser amount as may
be agreed to by Company and Collateral Agent or as shall constitute the
aggregate amount of the Term Loan of the assigning Lender), with respect to the
assignment of the Term Loan.

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms or certificates with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.18(d).

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms or certificates required by this
Agreement in connection therewith, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to Company and shall maintain a copy of such Assignment
Agreement.

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or the Term Loan, as the case may be; (iii) it will make or invest
in, as the case may be, its Commitments or the Term Loan for its own account in
the ordinary course of its business and without a view to distribution of such
Commitments or the Term Loan within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.6, the disposition of the Term Loan or any
interests therein shall at all times remain within its exclusive control); and
(iv) such

 

  - 114 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of any Loan Party other than the
Obligations (including, but not limited to, any ABL Indebtedness) or any Capital
Stock of any Loan Party.

(g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the later (i) of the “Effective Date” specified in the
applicable Assignment Agreement or (ii) the date such assignment is recorded in
the Register: (A) the assignee thereunder shall have the rights and obligations
of a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (C) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (D) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Company shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding portion of the Term Loan of the
assignee and/or the assigning Lender.

(h) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Company, any of its Subsidiaries or any
of its Affiliates) in all or any part of its Commitments, the Term Loan or in
any other Obligation. The holder of any such participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (i) extend the final
scheduled maturity of any portion of the Term Loan or any Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or the Term Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Loan Party of any of
its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Loan Documents) supporting the Term Loan hereunder

 

  - 115 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

in which such participant is participating. Company agrees that each participant
shall be entitled to the benefits of Sections2.16, 2.17 and 2.18 (subject to the
requirements and limitations set forth therein) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.6(c); provided, (i) a participant that would be a Non-US Lender if it
were a Lender shall not be entitled to the benefits of Section 2.18 unless, at
the time such participant is claiming such benefits, Company is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Company, to comply with Section 2.18 as though it were a Lender, and
(ii) a participant shall not be entitled to receive any greater payment under
Sections 2.16, 2.17, and 2.18 than its participating Lender would have been
entitled to receive, except to the extent that such entitlement to receive a
greater payment results from a Change in Law. To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15 as though it were a Lender.

(ii) In the event that any Lender sells participations in its Commitments, the
Term Loan or in any other Obligation hereunder, such Lender shall, acting solely
for this purpose as a non-fiduciary agent of Company, maintain a register on
which it enters the name of all participants in the Commitments, the Term Loan
or Obligations held by it and the principal amount (and stated interest thereon)
of the portion of such Commitments, the Term Loan or Obligations which are the
subject of the participation (the “Participant Register”). A Commitment, the
Term Loan or Obligation hereunder may be participated in whole or in part only
by registration of such participation on the Participant Register (and each Note
shall expressly so provide). The Participant Register shall be available for
inspection by Company at any reasonable time and from time to time upon
reasonable prior notice.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender or Agent may assign, pledge and/or
grant a security interest in, all or any portion of the Term Loan, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender or Agent or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit or financial
arrangement to or for the account of such Lender or Agent or any of its
Affiliates and any agent, trustee or representative of such Person (without the
consent of, or notice to, or any other action by, any other party hereto),
including, without limitation, any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided, no
Lender or Agent, as between Company and such Lender or Agent, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge; provided further, in no event shall such Person, agent, trustee or
representative of such Person or the applicable Federal Reserve Bank be
considered to be a “Lender” or “Agent” or be entitled to require the assigning
Lender or Agent to take or omit to take any action hereunder.

Section 10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

  - 116 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.16(c), 2.17, 2.18, 10.2,
10.3, 10.4 and 10.10 and the agreements of Lenders set forth in Sections 2.15,
9.3(b) and 9.6 shall survive the payment of the Term Loan, and the termination
hereof.

Section 10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Section 10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent, Collateral Agent or Lenders enforce any security interests
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

Section 10.11. Severability. In case any provision in or obligation hereunder or
any Note or other Loan Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8, each Lender shall be entitled to
protect and enforce its rights arising under this Agreement and the other Loan
Documents and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

  - 117 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Section 10.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) THEREOF.

Section 10.15. CONSENT TO JURISDICTION. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 AND TO ANY PROCESS AGENT
SELECTED IN ACCORDANCE WITH SECTION 3.1(w) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (iv) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

(b) EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 10.1 OR C/O NATIONAL REGISTERED AGENTS, INC., LOCATED AT 875 AVENUE
OF THE AMERICAS, SUITE 500, NEW YORK, NEW YORK 10001, AND HEREBY APPOINTS
NATIONAL REGISTERED AGENTS, INC. AS ITS AGENT TO RECEIVE SUCH SERVICE OF
PROCESS. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY LOAN PARTY IF GIVEN BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR
MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.
IN THE EVENT NATIONAL REGISTERED AGENTS, INC. SHALL NOT BE ABLE TO ACCEPT
SERVICE

 

  - 118 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

OF PROCESS AS AFORESAID AND IF ANY LOAN PARTY SHALL NOT MAINTAIN AN OFFICE IN
NEW YORK CITY, SUCH LOAN PARTY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT
QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS
SPECIFIED IN THIS SECTION 10.15 ABOVE, AND ACCEPTABLE TO COLLATERAL AGENT, AS
EACH LOAN PARTY’S AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH LOAN
PARTY’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION, SUIT OR PROCEEDING.

Section 10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 10.17. Confidentiality. Each Agent and Lender shall hold all non-public
information regarding Company and its Subsidiaries and their businesses
identified as such by Company and obtained by such Lender from Company or its
Subsidiaries pursuant to the requirements hereof in accordance with such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Company that, in any event, any Agent
or Lender may make (i) disclosures of such information to Affiliates of such
Agent or Lender and to their agents, advisors, directors and shareholders (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee,

 

  - 119 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

transferee or participant in connection with the contemplated assignment,
transfer or participation by any such Lender of the Term Loan or any
participations therein, (iii) disclosure to any rating agency when required by
it, provided that, prior to any disclosure, such rating agency shall undertake
in writing to preserve the confidentiality of any confidential information
relating to the Loan Parties received by it from any of the Agents or any
Lender, (iv) disclosure to any Lender’s financing sources, provided that prior
to any disclosure, such financing source is informed of the confidential nature
of the information, and (v) disclosure required or requested in connection with
any public filings, whether pursuant to any securities laws or regulations or
rules promulgated therefor (including the Investment Company Act of 1940 or
otherwise) or representative thereof or by the National Association of Insurance
Commissioners (and any successor thereto) or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Agent and Lender shall make reasonable efforts to notify Company of
any request by any Governmental Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information. Notwithstanding anything to the contrary set forth herein, each
party (and each of their respective employees, representatives or other agents)
may disclose to any and all persons, without limitations of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions and other tax analyses) that
are provided to any such party relating to such tax treatment and tax structure.
However, any information relating to the tax treatment or tax structure shall
remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent reasonably necessary to enable the
parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates. Notwithstanding the foregoing, on or after the
Closing Date, Collateral Agent may, with the consent of Company (such consent
not to be unreasonably withheld, conditioned or delayed) at its own expense
issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media (which may include use of logos of one or more of the
Loan Parties) (collectively, “Trade Announcements”). No Loan Party shall issue
any Trade Announcement except (A) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (B) with the prior approval of Collateral Agent and each Lender, to the
extent such Lender is identified in any such Trade Announcement.

Section 10.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loan made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Term Loan made hereunder is repaid in full the total
interest due hereunder (taking into account the increase

 

  - 120 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

provided for above) is less than the total amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect, then to the extent permitted by law, Company
shall pay to Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Term Loan made hereunder or be refunded to Company. In determining
whether the interest contracted for, charged, or received by Administrative
Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Obligations hereunder.

Section 10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

Section 10.20. Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and each Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

Section 10.21. PATRIOT Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of the Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the PATRIOT Act.

Section 10.22. Dutch Parallel Debts. (a) Each Loan Party undertakes with the
Collateral Agent to pay to the Collateral Agent its Dutch Parallel Debts. This
subclause (a) is for the purpose of ensuring the validity and effect of any
security which is governed by the laws of the Netherlands and granted or to be
granted by any Loan Party pursuant to the Loan Documents and without prejudice
to the other provisions of the Loan Documents. (b) Each Dutch Parallel Debt is a
separate and independent obligation and shall not constitute the Collateral
Agent and any Agent or Lender as joint creditors of any Underlying Debt. (c) If
notwithstanding Subclause (b) of this Section 10.22, any Dutch Parallel Debt
constitutes the Collateral Agent as a joint creditor with any Agent or Lender,
the Collateral Agent may determine (at its discretion) that that Dutch Parallel
Debt and one or more other Dutch Parallel Debts shall be combined into one
single Dutch Parallel Debt (a “Combined Dutch Parallel Debt”), whereupon those
Dutch Parallel Debts shall be combined into a Combined Dutch Parallel Debt, the
amount of which shall be equal to the aggregate of the amounts of the Underlying
Debts combined into it and which shall, if the Underlying Debts are expressed in

 

  - 121 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

different currencies, be expressed in such currencies as the Collateral Agent
may determine, and which shall, if the Underlying Debts combined into it fall
due at different times, fall due in parts corresponding to those Underlying
Debts (but otherwise in accordance with Section 2.10), and to which this
Agreement shall otherwise apply as if the Dutch Combined Parallel Debt were a
Dutch Parallel Debt. If any Underlying Debt is avoided or reduced (other than as
a result of payment to, or recovery or discharge by, the Agent or the Lenders to
which the Underlying Debt is owed, or otherwise with the consent of that Agent
or Lender), then the amount of the Dutch Parallel Debt corresponding to that
Underlying Debt shall be equal to the amount which the Underlying Debt would
have had if the avoidance or reduction had not occurred. (d) No Loan Party may
pay any Dutch Parallel Debt other than at the instruction of, and in the manner
determined by, the Collateral Agent. Without prejudice to the previous sentence,
no Loan Party shall be obliged to pay any Dutch Parallel Debt before the
corresponding Underlying Debt has fallen due. All payments to be made by a Loan
Party in respect of its Dutch Parallel Debts shall be calculated and be made
without (and clear of any deduction for) set-off or counterclaim. (e) Any
payment made, or amount recovered, in respect of a Loan Party’s Dutch Parallel
Debts shall reduce the Underlying Debts owed to an Agent or Lender by the amount
which that Agent or Lender has received out of that payment or recovery under
the Loan Documents. Notwithstanding any provision to the contrary in any Loan
Document, in relation to the Dutch Parallel Debts and any security governed by
the laws of the Netherlands, the Collateral Agent shall act in its own name and
not as agent (but always for the benefit of the Agents and Lenders in accordance
with the provisions of the Loan Documents), and the rights, powers and
authorities vested in the Collateral Agent pursuant to the Loan Documents are
subject to any restrictions imposed by mandatory Dutch law. If the Collateral
Agent resigns in accordance with Section 9.7, each Loan Party shall execute such
documents and take all such other action as is necessary or (in the opinion of
the Collateral Agent or successor Collateral Agent) desirable in connection with
the substitution, in accordance with applicable law, of the successor Collateral
Agent as creditor of the Dutch Parallel Debts and as beneficiary of any security
securing the Dutch Parallel Debts.

[Remainder of page intentionally left blank]

 

  - 122 -   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

FEDERAL SIGNAL CORPORATION By:  

 

  Name:   Title: ELGIN SWEEPER COMPANY FEDERAL APD INCORPORATED FEDERAL MERGER
CORPORATION FEDERAL SIGNAL CREDIT CORPORATION FEDERAL SIGNAL TECHNOLOGIES, LLC
FS DEPOT, INC. GUZZLER MANUFACTURING, INC. JETSTREAM OF HOUSTON, INC. JETSTREAM
OF HOUSTON, LLP PIPS TECHNOLOGY INC. SIRIT CORP. VACTOR MANUFACTURING, INC.
VESYSTEMS, LLC

VICTOR PRODUCTS USA, INCORPORATED

as Guarantors

By:  

 

  Name:   Title:   Title:

 

  S-1   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

 

TPG SPECIALTY LENDING, INC., as Administrative Agent, Collateral Agent and Sole
Lead Arranger By:  

 

  Name:   Title:

 

  S-2   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

 

HIGHBRIDGE PRINCIPAL STRATEGIES - SENIOR LOAN FUND II, L.P., as a Lender By:  

Highbridge Principal Strategies, LLC,

its investment manager

By:  

 

  Name:   Title:

HIGHBRIDGE SENIOR LOAN HOLDINGS, L.P.,

as a Lender

By:  

Highbridge Principal Strategies, LLC,

its investment manager

By:  

 

  Name:   Title:

ABLECO FINANCE LLC,

as a Lender

By:  

 

  Name:   Title:

A5 FUNDING L.P.,

as a Lender

By:  

 

A5 Fund Management LLC, its General Partner By:  

 

  Name:   Title:

 

  S-3   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

 

CERBERUS LEVERED LOAN OPPORTUNITIES FUND I, L.P., as a Lender By:   Cerberus
Levered Opportunities GP, LLC,   its General Partner By:  

 

Name:   Title:   COREPOINTE CAPITAL FINANCE LLC, as a Lender By:  

 

Name:   Title:   REGIMENT CAPITAL SPECIAL SITUATIONS FUND V, L.P., as a Lender
By:  

 

Name:   Title:   TPG SPECIALTY LENDING, INC., as a Lender By:  

 

Name:   Title:  

 

  S-4   *** Certain confidential information has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.